 

Exhibit 10.7

 



 

DEED OF SALE

 

F PROJET / ARC GLOBAL II MARSEILLE

 



 

1.DATE, PLACE OF SIGNING AND DRAFTER OF THE DEED

 

1.1.Date of the Deed

 

Twenty ninth December

IN THE YEAR TWO THOUSAND AND FOURTEEN

 

1.2.Place of signing the Deed

 

At 72 Avenue de Wagram, Paris 75017, in the civil law notary’s office of the
participating civil law notary.

 

1.3.Drafter of the Deed

 

Me Julien Cahen, civil law notary ("notaire"), member of the professional
partnership "Bruno CASTERAN, Pierre CENAC & Laurent HOSANA, notaires associés",
having its office at 72 Avenue de Wagram, 75017 Paris

 

With the participation of Maître Martine AFLALOU-TAKTAK, civil law notary
(notaire) and partner, member of the professional partnership “Maîtres Philippe
GIRARD, Mathieu DURAND, Olivier SANTELLI, Dimitri de ROUDNEFF, Martine
AFLALOU-TAKTAK, Alexandra PEYRE de FABREGUES and Ludivine BELLIA-FABRE, notaires
associés, société titulaire d’un office notarial”, having its office at 65
Avenue Jules Cantini, Tour Méditerranée, Marseille 13006,

 

2.LEGAL CLASSIFICATION OF THE DEED

 

The undersigned civil law notary has recorded this notarised deed constituting
the SALE OF COMMON HOLD PREMISES, at the request of the parties identified
hereinafter.

 

1

 

 

3.DEFINITIONS – INTERPRETATION

 

3.1.Definitions

 

Purchaser: means ARC GLOBAL II MARSEILLE as identified in article 4.2 Purchaser.

 

Deed: means this notarised deed of sale and the schedules hereof, which form an
integral part of the Deed on the same standing as the provisions that appear in
Sections I and II hereof.

 

Schedule(s): means a schedule(s) to the deed of sale.

 

Article: means any article hereto.

 

Lease: means the lease entered into in relation to the Real Property Complex and
set out in the Information Package defined hereinafter.

 

Real Property Assets – Property: means the common hold lots described in further
detail in article 6.7. Description of the Real Property Assets with their
appurtenances and their facilities classified as fixtures forming the subject
matter of the Deed of Sale.

 

Signing Date: means today’s date, i.e. the date on which this Deed of Sale was
signed.

 

Security Deposit: means the security deposit deposited by the Purchaser.

 

Information Package: means all documents that the Vendor makes available to the
Purchaser and its advisors, a list of said documents is annexed hereto.

 

Property Complex: means the property complex of which the Real Property Assets
are part covered by a descriptive record of division into common hold rules, as
specified in article 6.6 Legal organization of the Property Complex.

 

Expenses: means the property security contribution1, the property registration
levy, the salaries and fees of civil law notaries or the judicial officer and
more generally all expenses and levies entailed by the final completion of the
sale and, in particular, by the signing of the Deed of Sale.

 

Worked Day(s): means any day of the week other than a Saturday, a Sunday or
public holiday in France or in London (United Kingdom). It being specified if
any one of the obligations of the Parties is to be fulfilled on a day which is
not a Worked Day, it must then be fulfilled on the next Worked Day and that if
anyone of the notices to be given hereunder is to be given on a day that is not
a Worked Day, said notices shall then be given no later than the next Worked
Day.

 



 

1 Une contribution de sécurité immobilière (fee payable for real property
formalities)

 

2

 

 

Tenant: means the person currently occupying the Real Property Assets under the
Lease.

 

Parties: means the Vendor and Purchaser together.

 

Transfer of Possession: means the date on which possession of the Real Property
Assets transfers.

 

Transfer of Title: means the date on which title over the Real Property Assets
transfers.

 

Vendor: means the F PROJET Company whose identity is set out in article 4.1.

 

3.2.Interpretation

 

Pursuant to a deed signed before the undersigned civil law notary on 16 October
2014, the Vendor and the Purchaser entered into a unilateral promise to sell,
subject to conditions precedent (hereinafter referred to as the "Promise").

 

The Parties have also agreed that the provisions of the Deed expressly novate
any understanding or agreement that may arise from correspondence prior to
signing this Deed.

 

It is specified that in the event of conflict between the provisions of the
Promise and the Deed of Sale, the provisions of the Deed of Sale shall take
precedence.

 

Moreover, in this Deed, unless the context calls for a different meaning:

 

·the sole purpose of titles given to articles is to facilitate the reading
thereof and they cannot limit the purport or scope thereof,

·any reference made to an article or to a schedule is understood as reference to
an article of the Deed of Sale or a schedule of the Deed of Sale, unless
expressly provided otherwise,

·the undertakings made and the representations made in the Deed shall always be
specified as being made directly by the Parties, even if they are made by the
legal or contractual representative of the latter.

 

4.IDENTITY OF THE PARTIES TO THE DEED

 

4.1.VENDOR

 

F. PROJET, a French limited liability company (société à responsibilité limitée)
with share capital of €6,600.00, having its registered office at 53 Avenue Jean
Giraudoux, Perpignan (Pyrénées – Orientales), identified under SIREN number
750 872 343 with the Perpignan Trade and Companies Register.

 

Represented by

Me Martine Aflalou-Taktak, participating civil law notary, with business address
at 65 Avenue Jules Cantini, Tour Méditerranée, 13006 Marseille,

 

3

 

 

Under the special power of attorney for the purposes hereof granted by Mrs
Héléne FONDEVILLE and Mrs Marie-Françoise FONDEVILLE, co-managers under the
Memorandum and Articles of Association of said company, with a legal address in
said capacities at the registered office under a power of attorney drawn up by
private agreement in Perpignan on 19 December 2014, of which an original is
appended hereto after reference (Schedule. Vendor’s Powers)

 

4.2.PURCHASER

 

ARC GLOBAL II MARSEILLE, a civil company ("société civile") whose registered
office is located at 12 rue de la Chaussée d'Antin, 75009 Paris, registered
under SIREN number 808 578 025 with the Trade and Companies Register of Paris.

 

Represented by:

Mr Rafik Soussi, authorised representative, with business address at 37 – 38
Margaret Street, London, W1G 0JF (United Kingdom),

 

Acting under powers granted it by decision of the Board of Managers of said
company on 14 October 2014, of which a copy is appended hereto.

 

Mr Graydon Butler acting pursuant to such delegation of authority, in his
capacity as company manager, specifically authorised for such purpose pursuant
to the resolutions of the general meeting of the company’s shareholders of 29
December 2014.

The following documents are annexed hereto:

-A copy of the delegation of authority dated 29 December 2014, and

-A copy of the minutes of the company’s resolutions dated 29 December 2014.

 

4.3.Representations of capacity

 

4.3.1.Vendor’s representations and warranties

 

The Vendor’s duly authorised representative warrants that the following
information and statements, without which the Purchaser would not have agreed to
enter into this deed, are accurate.

 

·the Vendor is a legally incorporated and validly existing French company, of
which the features set out in this Deed are accurate and up to date,

 

·the Vendor has not been and is not concerned by measures related to the
application of the provisions of Articles L. 611-1 et seq. and Articles L. 620-1
et seq. of the French Commercial Code (Code de commerce) relating to the
court-ordered administration and the appointment of a special representative, a
conciliator, an official receiver or a liquidator under the aforementioned
provisions,

 

·the Vendor is not concerned by any legal action for voidance or in dissolution,

 

4

 

 

·the Vendor and its representative have legal capacity and have obtained all
consents and authorisations from its corporate bodies and, where applicable,
from proper administrative authorities and any other consents and authorisations
that it may need to authorise it to enter into and to fulfil its obligations
arising from the Deed,

 

·the Vendor’s signing and fulfilment of the Deed do not breach any agreement or
important undertaking to which it is a party or any law, regulation or
administrative, court or arbitral decision enforceable against it and whose
breach could have a negative impact or prevent the proper fulfilment of the
undertakings arising from the Deed.

 

4.3.2.Purchaser’s representations and warranties

 

The representative, in his official capacity, of the Purchaser represents and
warrants the following information without which the Vendor would not have
contracted:

 

·the Purchaser is a legally incorporated and validly existing French company, of
which the features set out in this deed are accurate and up to date,

·the Purchaser has not been and is not concerned by measures related to the
application of the provisions of Articles L. 611-1 et seq. and Articles L. 620-1
et seq. of the French Commercial Code (Code de commerce) relating to the
court-ordered administration and the appointment of a special representative, a
conciliator, an official receiver or a liquidator under the aforementioned
provisions,

·the Purchaser is not concerned by any legal action for voidance or in
dissolution,

·the Purchaser and its representative have legal capacity and have obtained all
consents and authorisations from its corporate bodies and, where applicable,
from proper administrative authorities and any other consents and authorisations
that it may need to authorise it to enter into and to fulfil its obligations
arising from the Deed,

·the Purchaser’s signing and fulfilment of the Deed do not breach any agreement
or important undertaking to which it is a party or any law, regulation or
administrative, court or arbitral decision enforceable against it and whose
breach could have a negative impact or prevent the proper fulfilment of the
undertakings arising from the Deed.

 

4.4.Address for service

 

For the performance hereof and the follow up thereto, the Parties choose an
address for service at their respective registered offices.

 

5

 

 

4.5Draft Deed

 

The parties confirm that they received a copy of this deed prior to the date
hereof and that they have received all appropriate clarifications.

 

5.SALE

 

The Vendor hereby sells full ownership of the below identified Property to the
Purchaser, which the Purchaser agrees to purchase.

 

6.DESCRIPTION

 

6.4.Situation and land register reference of the land footprint of the Property
Complex

 

At 24 to 28 rue Jobin, in the city of Marseille 13003 (Bouches du Rhône),

 

In the property complex in common hold named “Urban Center” appearing in the
land register of said city, Belle de Mai district, under the following
references.

 

                Surface area         Pref.   Section   Number   Locality  
hectare   are   centiare 811   E   68   24 rue Jobin       15   72 811   E   89
  Rue Jobin       01   77 Total surface area                17   49 

 

6.5.Description of the Property Complex

 

Said property complex is comprised of one single building for tertiary activity
(offices and car park) built on six floors over a ground floor for office use
and three basement levels which include 128 parking spaces.

 

The entrance to said property complex is on Rue Jobin.

 

6.6.Legal organisation of the property complex

 

Descriptive record of division and common hold rules

 

Common hold rules, which includes a descriptive record of division, of the
property complex named URBAN CENTER have been recorded in a deed by Maître
Martine AFLALOU-TAKTAK, civil law notary and partner in Marseille, on 31 May
2013, of which a notarised agreement was registered with the property
registration service of Marseille, 1st office, on 5 June 2013, volume 2013 P
number 3467.

 

6

 

 

6.7.Description of the common hold lots covered by this agreement

 

The Assets covered by this agreement consist of all offices on FOUR (4) open
spaces on the ground floor, 1st floor, 2nd floor and 3rd floor, and 84 parking
spaces.

All forming the lots described hereinafter:

 

LOT No. ONE (1)

A car park No. 125 on the third basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the FOURTEEN / TEN THOUSANDTHS (14/10,000°) of common areas special to the
lifts.

 

LOT No. TWO (2)

A car park No. 124 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. THREE (3)

A car park No. 123 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. FOUR (4)

A car park No. 122 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (124/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. FIVE (5)

A car park No. 121 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. SIX (6)

A car park No. 120 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

7

 

 

LOT No. SEVEN (7)

A car park No. 119 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. EIGHT (8)

A car park No. 118 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. NINE (9)

A car park No. 117 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. TEN (10)

A car park No. 116 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. ELEVEN (11)

A car park No. 115 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. TWELVE (12)

A car park No. 114 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

8

 

 

LOT No. THIRTEEN (13)

A car park No. 113 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. FOURTEEN (14)

A car park No. 112 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTEEN (15)

A car park No. 111 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. SIXTEEN (16)

A car park No. 110 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. SEVENTEEN (17)

A car park No. 109 category B on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. EIGHTEEN (18)

A car park No. 108 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

 

9

 

 

LOT No. NINETEEN (19)

A car park No. 107 on the third basement of the building.

The FIVE / TEN THOUSANDTHS (5/10,000°) of the general common areas.

The FORTY-EIGHT / TEN THOUSANDTHS (48/10,000°) of common areas special to the
entrance of the car parks.

And the FIVE / TEN THOUSANDTHS (5/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY (20)

A car park No. 106 on the third basement of the building.

The SIX / TEN THOUSANDTHS (6/10,000°) of the general common areas.

The FIFTY-EIGHT / TEN THOUSANDTHS (57/10,000°) of common areas special to the
entrance of the car parks.

And the SIX / TEN THOUSANDTHS (6/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY-ONE (21)

A car park No. 105 on the third basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The NINETY-SIX / TEN THOUSANDTHS (96/10,000°) of common areas special to the
entrance of the car parks.

And the TEN / TEN THOUSANDTHS (10/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY-TWO (22)

A car park No. 104 on the third basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The NINETY-SIX / TEN THOUSANDTHS (96/10,000°) of common areas special to the
entrance of the car parks.

And the TEN / TEN THOUSANDTHS (10/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY-THREE (23)

A car park No. 103 on the third basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The NINETY-SIX / TEN THOUSANDTHS (96/10,000°) of common areas special to the
entrance of the car parks.

And the TEN / TEN THOUSANDTHS (10/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY-FOUR (24)

A car park No. 102 on the third basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The NINETY-SIX / TEN THOUSANDTHS (96/10,000°) of common areas special to the
entrance of the car parks.

And the TEN / TEN THOUSANDTHS (10/10,000°) of common areas special to the lifts.

 

10

 

 

LOT No. TWENTY-FIVE (25)

A car park No. 101 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY-SIX (26)

A car park No. 100 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY-SEVEN (27)

A car park No. 199 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. TWENTY-EIGHT (28)

A car park No. 98 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. TWENTY-NINE (29)

A car park No. 97 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. THIRTY (30)

A parking space No. 96 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

11

 

 

LOT No. THIRTY-ONE (31)

A parking space No. 95 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. THIRTY-TWO (32)

A parking space No. 94 on the third basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. THIRTY-THREE (33)

A double parking space No. 93-92 on the third basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the FOURTEEN / TEN THOUSANDTHS (14/10,000°) of common areas special to the
lifts.

 

LOT No. THIRTY-FOUR (34)

A double parking space No. 90-91 on the third basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the FOURTEEN / TEN THOUSANDTHS (14/10,000°) of common areas special to the
lifts.

 

LOT No. THIRTY-FIVE (35)

A double parking space No. 89-88 on the third basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the FOURTEEN / TEN THOUSANDTHS (14/10,000°) of common areas special to the
lifts.

 

12

 

 

LOT No. THIRTY-SIX (36)

A double parking space No. 86-87 category B on the third basement of the
building.

The TWELVE / TEN THOUSANDTHS (12/10,000°) of the general common areas.

The ONE HUNDRED AND SIXTEEN / TEN THOUSANDTHS (116/10,000°) of common areas
special to the entrance of the car parks.

And the THIRTEEN / TEN THOUSANDTHS (13/10,000°) of common areas special to the
lifts.

 

LOT No. THIRTY-SEVEN (37)

A parking space No. 85 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. THIRTY-EIGHT (38)

A parking space No. 84 on the third basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. THIRTY-NINE (39)

A parking space No. 83 on the third basement of the building.

The ONE HUNDRED AND SIXTY-THREE / TEN THOUSANDTHS (163/10,000°) of the general
common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHTEEN / TEN THOUSANDTHS (18/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY (40)

A parking space No. 83 on the second basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the FOURTEEN / TEN THOUSANDTHS (14/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY-ONE (41)

A parking space No. 81 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

13

 

 

LOT No. FORTY-TWO (42)

A parking space No. 82 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY-THREE (43)

A parking space No. 78 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY-FOUR (44)

A parking space No. 78 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY-FIVE (45)

A parking space No. 77 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY-SIX (46)

A parking space No. 76 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY-SEVEN (47)

A parking space No. 75 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

14

 

 

LOT No. FORTY-EIGHT (48)

A parking space No. 74 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FORTY-NINE (49)

A parking space No. 73 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

 

LOT No. FIFTY (50)

A parking space No. 72 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTY-ONE (51)

A parking space No. 71 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTY-TWO (52)

A parking space No. 70 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

15

 

 

LOT No. FIFTY-THREE (53)

A parking space No. 69 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTY-FOUR (54)

A parking space No. 68 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTY-FIVE (55)

A parking space No. 67 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTY-SIX (56)

A parking space No. 66 category B on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTY-SEVEN (57)

A parking space No. 65 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (9/10,000°) of common areas special to the
lifts.

 

LOT No. FIFTY-EIGHT (58)

A parking space No. 64 on the second basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

16

 

 

LOT No. FIFTY-NINE (59)

A parking space No. 63 on the second basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The NINETY-SIX / TEN THOUSANDTHS (96/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. SIXTY (60)

A parking space No. 62 on the second basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The NINETY-SIX / TEN THOUSANDTHS (96/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. SIXTY-ONE (61)

A parking space No. 61 on the second basement of the building.

The TEN / TEN THOUSANDTHS (10/10,000°) of the general common areas.

The NINETY-SIX / TEN THOUSANDTHS (96/10,000°) of common areas special to the
entrance of the car parks.

And the NINE / TEN THOUSANDTHS (9/10,000°) of common areas special to the lifts.

 

LOT No. SIXTY-TWO (62)

A parking space No. 60 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. SIXTY-THREE (63)

A parking space No. 59 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

LOT No. SIXTY-FOUR (64)

A parking space No. 58 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

17

 

 

LOT No. SIXTY-FIVE (65)

A parking space No. 57 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. SIXTY-SIX (66)

A parking space No. 56 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. SIXTY-SEVEN (67)

A parking space No. 55 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. SIXTY-EIGHT (68)

A parking space No. 54 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. SIXTY-NINE (69)

A parking space No. 53 on the second basement of the building.

The NINE / TEN THOUSANDTHS (9/10,000°) of the general common areas.

The EIGHTY-SIX / TEN THOUSANDTHS (86/10,000°) of common areas special to the
entrance of the car parks.

And the EIGHT / TEN THOUSANDTHS (8/10,000°) of common areas special to the
lifts.

 

18

 

 

LOT No. SEVENTY (70)

A double parking space No. 51-52 on the second basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the ELEVEN / TEN THOUSANDTHS (11/10,000°) of common areas special to the
lifts.

 

LOT No. SEVENTY-ONE (71)

A double parking space No. 49-51 on the second basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the ELEVEN / TEN THOUSANDTHS (11/10,000°) of common areas special to the
lifts.

 

LOT No. SEVENTY-TWO (72)

A double parking space No. 47-48 on the second basement of the building.

The THIRTEEN / TEN THOUSANDTHS (13/10,000°) of the general common areas.

The ONE HUNDRED AND TWENTY-FOUR / TEN THOUSANDTHS (124/10,000°) of common areas
special to the entrance of the car parks.

And the ELEVEN / TEN THOUSANDTHS (11/10,000°) of common areas special to the
lifts.

 

LOT No. SEVENTY-THREE (73)

A double parking space No. 45-46 on the second basement of the building.

The TWELVE / TEN THOUSANDTHS (12/10,000°) of the general common areas.

The ONE HUNDRED AND SIXTEEN / TEN THOUSANDTHS (116/10,000°) of common areas
special to the entrance of the car parks.

And the TEN / TEN THOUSANDTHS (10/10,000°) of common areas special to the lifts.

 

LOT No. SEVENTY-FOUR (74)

A parking space No. 44 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

LOT No. SEVENTY-FIVE (75)

A d parking space No. 43 on the second basement of the building.

The EIGHT / TEN THOUSANDTHS (8/10,000°) of the general common areas.

The SEVENTY-SIX / TEN THOUSANDTHS (76/10,000°) of common areas special to the
entrance of the car parks.

And the SEVEN / TEN THOUSANDTHS (7/10,000°) of common areas special to the
lifts.

 

19

 

 

LOT No. SEVENTY-SIX (76)

A parking space No. 42 PMR on the second basement of the building.

The SEVENTEEN / TEN THOUSANDTHS (17/10,000°) of the general common areas.

The ONE HUNDRED AND SIXTY-THREE / TEN THOUSANDTHS (163/10,000°) of common areas
special to the entrance of the car parks.

And the FIFTEEN / TEN THOUSANDTHS (15/10,000°) of common areas special to the
lifts.

 

LOT No. ONE HUNDRED AND FOURTEEN (114)

Offices on the ground floor of the building

The NINE HUNDRED AND FORTY-TWO/ TEN THOUSANDTHS (942/10,000°) of the general
common areas.

The ONE THOUSAND AND FIFTY-TWO / TEN THOUSANDTHS (1,052/10,000°) of common areas
special to the building.

 

LOT No. ONE HUNDRED AND FIFTEEN (115)

Offices on the first floor of the building

The ONE THOUSAND TWO HUNDRED AND FIFTY-SEVEN/ TEN THOUSANDTHS (1,257/10,000°) of
the general common areas.

The ONE THOUSAND FOUR HUNDRED AND FOUR / TEN THOUSANDTHS (1,404/10,000°) of
common areas special to the building.

And EIGHT HUNDRED AND SEVENTY-FIVE / TEN THOUSANDTHS (875/10,000°) of common
areas special to the lifts.

 

LOT No. ONE HUNDRED AND SIXTEEN (116)

Offices on the second floor of the building

The ONE THOUSAND THREE HUNDRED AND SIXTY-SIX/ TEN THOUSANDTHS (1,366/10,000°) of
the general common areas.

The ONE THOUSAND FIVE HUNDRED AND TWENTY-SIX / TEN THOUSANDTHS (1,526/10,000°)
of common areas special to the building.

And ONE THOUSAND ONE HUNDRED AND EIGHTY-EIGHT / TEN THOUSANDTHS (1,188/10,000°)
of common areas special to the lifts.

 

LOT No. ONE HUNDRED AND SEVENTEEN (117)

Offices on the third floor of the building.

The FIVE HUNDRED AND SIXTY-ONE/ TEN THOUSANDTHS (561/10,000°) of the general
common areas.

The SIX HUNDRED AND TWENTY-SEVEN / TEN THOUSANDTHS (627/10,000°) of common areas
special to the building.

And FIVE HUNDRED AND EIGHT FIVE / TEN THOUSANDTHS (585/10,000°) of common areas
special to the lifts.

 

20

 

 

LOT No. ONE HUNDRED AND EIGHTEEN (118)

Offices on the third floor of the building

The SEVEN HUNDRED AND EIGHTY-THREE/ TEN THOUSANDTHS (783/10,000°) of the general
common areas.

The EIGHT HUNDRED AND SEVENTY-FIVE / TEN THOUSANDTHS (875/10,000°) of common
areas special to the building.

And EIGHT HUNDRED AND SEVENTEEN / TEN THOUSANDTHS (817/10,000°) of common areas
special to the lifts.

 

As said assets have been described in the terms of the descriptive record of
division set forth hereinafter and as it ensues from the plans appended hereto,
with all fixtures that may be part thereof.

 

6.8.Statement of surface areas

 

SURFACE AREA WARRANTY

 

For the application of Section 46 of the Act of 10 July 1965 arising from Act
No. 96-1107 of 18 December 1996, the Vendor represents that the global surface
area of the lots sold meeting the features of said Act is 3,460 sq. m. and the
allocation per lot is as follows:

Lot No. 114: 699 sq.m.

Lot No. 115: 914 sq.m.

Lot No. 116: 947 sq.m.

Lot No. 117: 373 sq.m.

Lot No. 118: 527 sq.m.

The Vendor represents that Mr Pierre LAROUSSINIE, chartered surveyor, in
Marseille 13006, 77 rue Dragon, made measurements in accordance with the
provisions of Decree No. 97-532 of 23 May 1997 as evidenced by certificates that
he drew up on 14 October 2014 appended hereto.

(Schedule 4. Carrez Act Certificates)

 

If the surface area happened to be more than one twentieth less compared with
the surface area expressed above, the Vendor might have, at the Purchaser’s
request, to accept a decrease of the lot in question pro rata the lesser
measurement. It is specified that the Purchaser must bring the legal action to
decrease the price within a one year period as from the date hereof.

The undersigned notary has reminded the parties of the provisions of Articles
4-1, 4-2 and 4-3 of the Decree of 17 March 1967 relating to the definition of
the surface area of a common hold lot:

-The surface area of the private area of a lot or a fraction of a lot mentioned
in Section 46 of the Act of 10 July is the surface area of floors of the roofed
and closed premises after deduction of surface areas taken up by walls,
partitions, steps, stairwells, ductwork

door and window frames. Account shall not be taken of the floors of parts of
premises of a height less than 1.80 sq.m.

 

21

 

 

-Lots or fractions of lots of a surface area less than 8 sq. m. shall not be
taken into account to calculate the aforementioned surface area; the surface
area thereof that may be specified is thus not warranted.

 

The consistency and the configuration, both within and outside the Real Property
Assets sold, arise:

Architect’s plans drawn up in October 2013 by Mr Jean-Michel BATTESTI, Cabinet
Jean Michel BATTESTI Architectes et associés, a limited liability company of
architecture, having its registered office in 37 Boulevard Herriot, Marseille
13008, and provided in the Information Package.

 

7.PRIVITY OF CONTRACT (effet relatif)

 

Purchase by Foncière Urbane of a plot recorded on the land register at Section
811 E, No. 68 pursuant to a deed recorded by Maître Guillaume REY, civil law
notary and partner in Marseille, on 15 February 2008, of which a notarised copy
was registered with the mortgage registry of Marseille, 1st office, on 20 March
2008, volume 2008 P, number 1959,

 

Purchase by Foncière Urbane of a plot recorded on the land register at Section
811 E, No. 89 pursuant to a deed recorded by Maître Olivier SANTELLI, civil law
notary and partner in Marseille, on 24 and 26 January 2012, of which a notarised
copy was registered with the mortgage registry of Marseille, 1st office, on 22
February 2012, volume 2012 P, number 2032,

 

Recording of the general transfer of assets and liabilities of Foncière Urbane
to F PROJET pursuant to a deed recorded by Maître Martine AFLALOU-TAKTAK, civil
law notary and partner in Marseille, on 14 May 2013, of which a notarised copy
was registered with the mortgage registry of Marseille, 1st office, on 5 June
2013, volume 2013 P, number 3465.

 

8.TERMS AND CONDITIONS

 

The general terms and conditions of this deed are set forth in the second
section hereof.

 

9.TITLE – POSSESSION

 

9.1.Title

 

Title to the sold Property shall transfer to the Purchaser on the date hereof.

 

9.2.Possession

 

The Purchaser shall take possession of the Property on the same date, i.e.

-             By actually taking possession of the part of the Real Property
Assets that is not leased or occupied (lot no. 117 and parking spaces) ; and

 

22

 

 

-             By collecting rent or payments in respect of the other Real
Property Assets leased to the "POLE EMPLOI" pursuant to a deed signed before Me
Guillaume Rey, civil law notary in Marseille on 7 November 2011, followed by
three (3) riders established by private deed. The first of said riders was
signed in Marseille on 16 May 2014, the second on 10 July 2014 and the third on
18 November 2014.

The lease and the riders thereto shall be discussed in more detail in the second
Section of this Deed in Article17.1. Presentation of the rental situation –Pôle
Emploi Lease.

 

10.PRICE

 

10.1. Price

 

This sale has been agreed and accepted for the purchase price (including all
taxes and all notarial and registration charges) of THIRTEEN MILLION ONE HUNDRED
AND FORTY THOUSAND EURO ……………€13,140,000.00

 

The price consists of:

- The ex-tax price, which will be used as the basis for calculating value added
tax, i.e. TEN MILLION NINE HUNDRED AND FIFTY THOUSAND EURO ………………………………………………………
€10,950,000.00

- And the value added tax of 20.00%, calculated on the basis of the ex-tax
price, i.e. TWO MILLION ONE HUNDRED AND NINETY THOUSAND EURO
………………………………………………………€2,190,000.00

 

Which amounts to the principal price of THIRTEEN MILLION ONE HUNDRED AND FORTY
THOUSAND EURO ……………………………………………………………… €13,140,000.00

 

10.2. Payment of the price – Statement regarding the origin of funds

 

Payment of the Price

 

The Purchaser has today paid the above agreed price in full, in the following
manner:

-             The sum of FIVE HUNDRED AND FORTY SEVEN THOUSAND FIVE HUNDRED EURO
(€547,500) paid now through the release of the deposit deposited by the
Purchaser in favour of the Vendor prior to the date hereof, as shown in the
accounts of the participating civil law notary,

-             The sum of TWELVE MILLION FIVE HUNDRED AND NINETY TWO THOUSAND
FIVE HUNDRED EURO (€12,592,500) paid now, as shown in the accounts of the
participating and undersigned civil law notaries.

 

Statement regarding the origin of funds

The Purchaser declares that this payment was made in the following manner:

 

- The sum of seven million three hundred and forty thousand Euro (€7,340,000.00)
using its personal funds;

 

23

 

 

- the sum of five million eight hundred thousand Euro (€5,800,000.00) from funds
originating from a loan (the "Loan") for a maximum amount in principal of fifty
million Euro (€50,000,000.00), which the Purchaser, along with other borrowers,
obtained from DEUTSCHE PFANDBRIEFBANK AG, a company incorporated under German
law with capital of €380,376,059.67, whose registered office is located at
Freisinger Straβe 5, Unterschleiβheim (85716), Germany, registered under number
HRB 41054 with the Munich District Court B (Germany); said company having a
French branch, which is located at 11, rue Saint-Georges, 75009 Paris, which is
registered on the Trade and Companies Register of Paris under unique
registration number 487 699 175 RCS [Trade and Companies Register] Paris
(hereinafter the "Lender"), pursuant to a deed signed on 29 December 2014 before
Me Etienne Pichat, civil law notary in partnership in Paris 75008, (the "Loan
Agreement"), which includes a purchase subtranche of five million eight hundred
thousand Euro (€5,800,000.00)(the "Purchase Allocation"), which is to be used by
the Purchaser to partially finance the ex-tax purchase price of the Real
Property Assets.

 

In the Loan Agreement, the Purchaser undertook to use the sum of five million
eight hundred thousand Euro (€5,800,000.00) from the Purchase Allocation to
finance part of the purchase price for the Real Property Assets to allow the
Lender to benefit from a lender's lien over the Real Property Assets, as well as
any structures, extensions and improvements that may be made thereto, as well as
all fixtures, without exception or reservation, pursuant to paragraph 2 of
Article 2374 of the French Civil Code.

 

The Vendor acknowledges receipt of the sum of thirteen million one hundred and
forty thousand Euro (€13,140,000.00), paid as indicated above.

 

FOR WHICH RECEIPT IS DULY GIVEN

 

11.         VENDOR’S WAIVER OF LIEN AND TERMINATION ACTION– LENDER’S LIEN

 

Vendor’s waiver of lien and termination action

As a result of the above payment, the Vendor declares that it unreservedly
waives all rights to termination action and liens in respect of the Real
Property Assets.

 

Lender’s lien ("Privilège de prêteur de deniers")

 

As a result of the representations and warranties contained in the Loan
Agreement referred to above and in the receipt contained herein respectively,
both of which established in notarised form, the Lender legally benefits from
the lien set forth in paragraph 2 of Article 2374 of the French Civil Code,
which guarantees the reimbursement of the part of the Loan that is used to pay
part of the Price i.e. the sum of five million eight hundred thousand Euro
(€5,800,000.00) in principal, plus incidentals, as set forth in the Loan
Agreement.

 

24

 

 

The lender’s lien shall be registered by the appropriate property registration
service in the following manner:

 

SECURITY

 

The sum of five million eight hundred thousand in principal €5,800,000.00    
Interest and commission, whose ranking is protected by law Registered     And
debt incidentals, including but not limited to: - (i) agreed commissions, - (ii)
default interest for any late payment of sums that are payable, - (iii) charges
(all sums due by way of an indemnity, including in the event of early repayment,
damages and penalties, creditor’s travel costs, outstanding debt assignment
costs, commission fees, litigation costs, procedural costs, compensation in the
event of a court order, etc.), - (iv) taxes connected to the sums that are
payable,- (v) insurance premiums, - (vi) expenses (expenses connected to
obtaining title, registration fees and registration renewal fees, enforcement
costs and litigation costs, etc.), estimated at eight percent (8%) of the
principal amount: i.e four hundred and sixty four thousand Euro € 464,000.00    
Total amount to be registered: SIX MILLION TWO HUNDRED AND SIXTY FOUR THOUSAND
EURO €6,264,000.00

 

Pursuant to Article 2434 of the French Civil Code, this registration shall apply
until the expiry of a one year period after the final Loan payment date, i.e.
until 29 December 2020 and shall have priority over all other registrations in
favour of third parties.

 

Likewise, the Lender and the Purchaser have agreed that in the event that on
such date the Lender and/or its successors and/or assigns remain creditors of
the Purchaser under the Loan Agreement, a renewal of the registrations over the
Real Property Assets shall be requested in favour of the Lender and/or its
successors and/or assigns, at the Purchaser’s expense, which the Purchaser
accepts.

 

25

 

 

12.ORIGIN OF FUNDS

 

In accordance with the provisions of the Anti-Money Laundering Act No. 90-614 of
12 July 1990, codified by Articles L. 561-1 to L. 672-4 of the French Monetary
and Finance Code (Code Monétaire et Financier), of which the Purchaser declares
that it has in-depth knowledge, the Purchaser declares:

-             that the funds used by the Purchaser do not originate from drug
trafficking, fraud affecting the financial interests of the European
Communities, corruption or organised criminal activities or activities that
might contribute to financing terrorism (first paragraph of Article L. 562-2.1).

-             That the transactions envisaged hereunder do not relate to sums
that could originate from drug trafficking, fraud affecting the European
Communities' financial interests, corruption or organised criminal activities or
activities that might contribute to financing terrorism (first paragraph of
Article L. 562-2.2).

 

13.ESCROW AGENT APPOINTMENT

 

13.1. "Compliance" Escrow Agent

 

To ensure that the Vendor provides the attestation of non-contesting of
compliance of the Property Complex.

 

The parties agree to deposit the sum of EIGHTY TWO THOUSAND ONE HUNDRED AND
TWENTY FIVE EURO (€82,125.00), which represents 0.75% of the ex-tax price
hereunder, with Me Martine Aflalou-Taktak, participating civil law notary, by
deducting such sum from the purchase price of this sale.

It being hereby specified that by crediting this sum to the escrow account
opened by the Notarial Office, the participating notary shall be deemed to have
accepted this assignment.

 

The parties hereby agree that the escrow agents’ duties shall duly and validly
terminate once the escrow amount has been paid:

- Directly to the Vendor, without the Purchaser’s presence, once it has been
established that the aforementioned condition has been satisfied by 31 March
2015 at the latest. This may be established through an ordinary letter from the
Purchaser.

- To the Purchaser if, by 31 March 2015, no evidence has been provided to
demonstrate that the aforementioned condition has been satisfied.

- To the Caisse des dépôts et consignations in the event of a dispute.

The escrow agent alone shall assess the evidence provided and may request to be
relieved from his/her duties at any time by notarised deed.

 

As security for its undertaking and pursuant to Article 2333 of the French Civil
Code, the Vendor specifically grants a lien and pledge in respect of the
aforementioned escrow amount in favour of the Purchaser until such time as the
aforementioned undertaking has been performed, which the Purchaser accepts. The
escrow deposit shall have no bearing on the fact that the Purchaser has paid the
purchase price in full, the acknowledgement of receipt set forth hereinabove
being final.

 

26

 

 

13.2 "Snag Remedy" Escrow Deposit

 

To ensure that the Vendor provides the following documents to the Purchaser:

- discharge of the remedying of the snags of the open space on the 3rd floor,

- proof that snags were withdrawn with the tenant following Pôle Emploi’s taking
possession of the leased premises under the POLE EMPLOI Lease and riders
relating to the Real Property Assets (hereinafter the "Lease"):

 

. on 10 July 2014 for the part of the leased premises defined in the Lease as
lot No. 1;

. on 18 November 2014 for the part of the leased premises defined in the Lease
as lot No. 2;

 

The parties agree to deposit the sum of EIGHTY TWO THOUSAND ONE HUNDRED AND
TWENTY FIVE EURO (€82,125.00) (representing 0.75% of the ex-tax purchase price
hereunder) with Me Martine Aflalou-Taktak, participating civil law notary, by
deducting such sum from the purchase price of this sale.

It being hereby specified that by crediting this sum to the escrow account
opened by the Notarial Office, the participating notary shall be deemed to have
accepted this assignment

 

The parties hereby agree that the escrow agents’ duties shall duly and validly
terminate once the escrow amount has been paid:

- Directly to the Vendor, without the Purchaser’s presence, once it has been
established that the aforementioned condition has been satisfied by 31 March
2015 at the latest. This may be established through an ordinary letter from the
Purchaser.

- To the Purchaser if, by 31 March 2015, no evidence has been provided to
demonstrate that the aforementioned condition has been satisfied.

- To the Caisse des dépôts et consignations in the event of a dispute.

The escrow agent alone shall assess the evidence that provided and may request
to be relieved from his/her duties at any time by notarised deed.

 

As security for its undertaking and pursuant to Article 2333 of the French Civil
Code, the Vendor specifically grants a lien and pledge in respect of the
aforementioned escrow amount in favour of the Purchaser until such time as the
aforementioned undertaking has been performed, which the Purchaser accepts. The
escrow deposit shall have no bearing on the fact that the Purchaser has paid the
purchase price in full, the acknowledgement of receipt set forth hereinabove
being final.

 

13.3 "Provision of Lease Documents" Escrow Deposit

 

To ensure that the Vendor provides the following documents to the Purchaser:

- written confirmation that the technical documents provided for in the Lease
and its riders have been provided to Pôle Emploi following completion of the
Property

 

27

 

 

- the technical documents provided for in the Lease and its riders and provided
to Pôle Emploi as well as the certificate issued by the structural damage
insurer confirming payment of the final premium and the date of receipt;

 

The parties agree to deposit the sum FIFTY FOUR THOUSAND SEVEN HUNDRED AND FIFTY
EURO (€54,750.00) (representing 0.50% of the ex-tax purchase price hereunder)
with Me Martine Aflalou-Taktak, participating civil law notary, by deducting
such sum from the purchase price of this sale.

It being hereby specified that by crediting this sum to the escrow account
opened by the Notarial Office, the participating notary shall be deemed to have
accepted this assignment.

 

The parties hereby agree that the escrow agents’ duties shall duly and validly
terminate once the escrow amount has been paid:

- Directly to the Vendor, without the Purchaser’s presence, once it has been
established that the aforementioned condition has been satisfied by 31 March
2015 at the latest. This may be established through an ordinary letter from the
Purchaser.

- To the Purchaser if, by 31 March 2015, no evidence has been provided to
demonstrate that the aforementioned condition has been satisfied.

- To the Caisse des dépôts et consignations in the event of a dispute.

The escrow agent alone shall assess the evidence that provided and may request
to be relieved from his/her duties at any time by notarised deed.

 

As security for its undertaking and pursuant to Article 2333 of the French Civil
Code, the Vendor specifically grants a lien and pledge in respect of the
aforementioned escrow amount in favour of the Purchaser until such time as the
aforementioned undertaking has been performed, which the Purchaser accepts. The
escrow deposit shall have no bearing on the fact that the Purchaser has paid the
purchase price in full, the acknowledgement of receipt set forth hereinabove
being final.

 

13.4. Lease Guarantee - “Vacant Premises” Escrow Deposit

 

The Purchaser specifies that it is completing this purchase as a rental
investment, based on a minimum annual rent of €72,410 (excluding taxes and
service charges) (the " Minimum Rent") for the vacant premises within the
Property, with a surface area of 373m² and six parking spaces (the " Vacant
Premises")

 

The Parties agree that, as from the date hereof, the sale shall be accompanied
by a rent guarantee in respect of the Vacant Premises for a period of TWENTY
FOUR (24) months’ rent for the Vacant premises, i.e. (€144,820.00) (the
“Guaranteed Amount”). The terms and conditions of said guarantee are set forth
in Article 17.2. Vacant premises – Lease guarantee.

 

Consequently, the parties agree to deposit the sum of ONE HUNDRED AND FORTY FOUR
THOUSAND EIGHT HUNDRED AND TWENTY EURO (€144,820.00) with Me Martine
Aflalou-Taktak, the participating notary, by deducting such sum from the
purchase price hereunder.

It being hereby specified that by crediting this sum to the escrow account
opened by the Notarial Office, the participating notary accepts this assignment.

 

28

 

 

This sum shall be deposited at the Caisse des Dépôts et Consignations, any
interest that accrues thereon shall be in the Vendor’s favour.

 

The Vendor assigns this sum in favour of the Purchaser as a pledge and lien to
secure payment by the Vendor of the sums that may be payable under the lease
guarantee.

 

The escrow agent shall transfer the Sum as follows:

 

i.             To the Purchaser – the amount payable under the lease guarantee
under the above conditions, upon presentation of an invoice issued by the
Purchaser and accepted by the Vendor, until such time as all such Sum has been
paid out,

 

ii.            To the Vendor – the remainder of the sums held by the escrow
agent, upon written confirmation from the Vendor and approved by the Purchaser
that all the Vacant Premises have been leased.

 

Given that pursuant to Article 1960 of the French Civil Code, in the event of a
dispute the third party escrow agent, who cannot release the funds without both
parties’ consent, shall, if a dispute arises between the parties, pay the Sum
and the financial income thereon onto an account opened at the Caisse des Dépôts
et Consignations and invite the parties to submit the dispute to the courts.

 

If transfers are made under the above conditions, this shall result in the
complete discharge of the escrow agent

The terms and conditions of the lease guarantee are set forth herebelow at
Article 17.2. Vacant premises – Lease guarantee

 

14.REPRESENTATIONS REGARDING TAX

 

14.1.             Capital gains taxation

The VENDOR represents with regards to the company that it represents that:

-             the registered office of such company is located at the address
stated at the beginning of this Deed,

-             said company is subject to corporation tax, having duly opted to
that effect,

-             said company has shareholders that are also subject to corporation
tax, pursuant to Article 206 of the French General Tax Code.

 

14.2.             VAT - Tax on the transfer of ownership

 

The Parties represent:

(i)             that they are both subject to VAT as defined in Article 256 A of
the French General Tax Code,

(ii)            that the Sale falls within the scope of application of Article
257 I 2.2° of the French General Tax Code and consequently that the sale is
subject to Value Added Tax and subject, in accordance with the provisions of
Article 1594 F quinquies A, to the property registration levy,

(iii)           that said VAT, at the currently applicable rate of 20%, is
included in the Purchase Price,

 

29

 

 

(iv)             that the Vendor shall pay said VAT to the French Inland Revenue
Department (Trésor public) less any deductibles to which it may be entitled on
its CA3 tax return.

 

In this regard, it is hereby specified that the Vendor’s VAT payments are paid
to the SIE PERPIGNAN REART TAX OFFICE, TSA 70006, 24 Avenue de la Côte
Vermeille, 66961 Perpignan Cedex 9 where it is registered under SIRET number
75087234300017.- to the property registration levy at a reduced rate as provided
for under Article 1594 F quinquies A, which is payable by the Vendor.

 

14.3.             VAT calculation

 

The tax base for calculating the tax that is payable on this transfer consists
of the ex-tax price for this sale, i.e. TEN MILLION NINE HUNDRED AND FIFTY
THOUSAND EURO (€10,500,000.00).

 

14.4.             Calculation of taxes and other charges

 

The parties reiterate that as an exception to Article 1593 of the French Civil
Code, this property sale has been agreed “acte en mains”, i.e. all taxes,
notarial and registration charges are to be paid by the Vendor.

The tax base for calculating the tax payable on this transfer consists of the
ex-tax price for this sale, i.e. TEN MILLION NINE HUNDRED AND FIFTY THOUSAND
EURO (€10,500,00.00) less the costs connected to this deed which have been
estimated at TWO HUNDRED AND TWENTY THREE THOUSAND EURO (€223,000.00), i.e.
TEN MILLION SEVEN HUNDRED AND TWENTY SEVEN THOUSAND EURO (€10,727,000.00).

 

TAXABLE BASE
€10,726,000.00  TAX BASE   RATE   TAX  Tax  €10,727,000.00    0.70%  €75,089 
State tax  €75,089.00    2.14%  €1.607  TOTAL            €76,696 

 

15.LAND REGISTRATION

 

This deed shall be subject to combined registration/publication formalities at
the MARSEILLE 13001 Property Registration Service:

Property Registration/Publication fee provided for under Article 879 of the
French General Tax Code: THIRTEEN THOUSAND ONE HUNDRED AND FORTY EURO
(€13,140.00).

 

CLOSING STATEMENT

 

The undersigned notary confirms that the standard section of this deed contains
all statements necessary for the publication and the calculation basis for taxes
and other charges.

 

30

 

 

END OF THE STANDARD SECTION

 

SECOND SECTION

 

16.         RECITALS AND PARTIES’ INTENTION

 

Economics of the operation

 

Prior to signing this agreement, the Vendor has made available in good faith to
the Purchaser an Information Package that groups together the important
documents and main information in its possession relating to the Real Property
Assets so that it can analyse it, carry out its own investigations with the help
of its advisors and assess the legal, lease, tax, environmental and technical
situation of the Real Property Assets.

 

It is thus with full knowledge of the facts and in consideration of the
information made available or that it was able to look for itself, its analyses
and its own assessment of the risks related to the purchase, possession and
management of Real Property Assets that it has agreed to sign this Deed of Sale.

 

The Vendor specifies that the fact that the Purchaser has completed an in-depth
study of the Real Property Assets and the fact that the Purchaser has been able
to make its own assessment of the risks related to the purchase, possession and
management of said assets constitute elements that determined its choice to
enter into this Deed of Sale under the conditions set forth herebelow.

 

The Purchaser considers the Vendor’s status and the content of the Information
Package to be reasons that determined its intention to purchase the Real
Property Assets in accordance with the conditions hereunder.

 

In consequence, the Purchaser represents that it accepts the property as-is
without any warranty by the Vendor of any kind by it, other than the warranty of
quiet enjoyment provided for in Article 1626 of the French Civil Code (Code
civil), subject to the statutory warranties that the Vendor cannot escape. The
Purchaser agrees to personally attend to the constraints, substandard
performances and apparent or hidden defects of any legal, tax, physical or
technical natures affecting or that are liable to affect the Real Property
Assets, subject to the representations and warranties provided for in this deed.

 

The parties declare that the statements contained hereto are inherent to this
Deed and form a whole and indivisible part of their agreements.

 

The information provided to the Purchaser shall be updated prior to the
Completion of the Sale based on the change in the situation of the Real Property
Assets and the Vendor’s Representations shall also be updated in consideration
of the new situation thus established on the same date.

 

The list of documents set out in the Information Package is appended hereto.

 

(Schedule 5. List of the Information Package).

 

31

 

 

Transmission of the rights and obligations under the promise to sell

 

Pursuant to a deed signed before Me Martine Aflalou-Taktak, participating civil
law notary on 16 October 2014, the Vendor entered into a promise to sell
relating to the Real Property Assets along with ARC GLOBAL (Luxembourg) HOLDINGS
S.A.R.L., a company incorporated under Luxembourg law, with share capital of
€12,500, having its registered office at 9A Boulevard Prince Henri, Luxembourg
L-1742, registered with the Luxembourg Trade and Companies Register under number
B 190960, hereinafter referred to as the "Substituted Party". Said promise to
sell contained a right of substitution.

 

According to the promise to sell, the Substituted Party paid a security deposit
in the sum of FIVE HUNDRED AND FORTY SEVEN THOUSAND FIVE HUNDRED EURO
(€547,500.00).

This sum was deposited with Me Martine Aflalou-Taktak and was to be used to pay
part of the purchase price in the event that the Real Property Assets were sold.

 

The Purchaser hereby specifies that the Purchaser has replaced the Substituted
Party and shall benefit from all the rights and obligations under said promise
to sell.

This substitution was agreed free of charge, but the Purchaser is required to
repay the security deposit directly to the Substituted Party.

 

17.RENTAL SITUATION

 

17.1         Presentation of the rental situation – Pole Emploi Lease

 

17.1.1 Lease in favour of POLE EMPLOI

 

As indicated in Article 9 TITLE – POSSESSION above, the Vendor represents that
it has already signed a lease in favour of “POLE EMPLOI” according to the terms
of a deed signed before Maître Guillaume REY, civil law notary in Marseille, on
7 November 2011.

Three riders to said lease were entered into by private agreement: the first
rider was signed in Marseille on 16 May 2014, the second on 10 July 2014 and the
third on 18 November 2014

 

17.1.2 Rider number 1

 

Rider number 1 dated 16 May 2014 stipulates, inter alia, that the premises that
are the subject of the lease are divided into two lots:

1 – Set forming “lot number 1”

A set of premises situated on the ground, 1st and 2nd floors, consisting of the
following:

-759 m2 SHON ("adjusted gross floor area") on the ground floor,

-1,060 m2 SHON on the 1st floor,

-1,080 m2 SHON on the 2nd floor.

And 78 parking spaces (44 spaces on G-3, 34 spaces on G-2), i.e. all spaces on
G-3 and spaces on G - 2 to be determined when the lease takes effect at the
latest.

As identified on the plans constituting Schedule 4 of the lease signed on 7
November 2011.

 

32

 

 

2 – Set forming “lot number 2”:

-579 m2 SHON on the 3rd floor (as identified on the plans that appear at
Schedule 3 of rider 1, supplementing schedule 4 of the lease)

 

It being hereby specified that, as the descriptive record of division
established in accordance with Article 6.6 Legal organisation of the real
property assets demonstrates:

 

-The premises on the ground floor form lot number 114,

-The premises on the 1st floor, lot number 115,

-The premises on the 2nd floor, lot number 116,

-And the premises on the 3rd floor, lot number 118.

 

17.1.3 Rider number 2

 

Under Rider no.2, the Tenant confirmed that it took possession of the premises
that form "Lot number 1", as described in the Lease and rider number 1.

The effective date of the lease over "Lot number 1" was set at 10 July 2014.

The annual rent of "Lot number 1" amounts to €565,240.00 ex-tax i.e. €678,288.00
all taxes included, and a rent supplement of €130,455.00 ex-tax i.e. €156,546.00
all taxes included, i.e. an annual total of €695,695.00 ex-tax i.e. €834,834.00
all taxes included, to be paid in advance each calendar quarter in four
quarterly instalments of €208,708.50 (all taxes included) each, i.e. on 1st
January, 1st April, 1st July and 1st October of each year.

A provision for charges estimated at 10% should be added to this rent, in
accordance with the terms of the lease.

The first rent payment, calculated on a pro rata basis for the period from 10
July 2014 to 30 September 2014 amounted to €188,291.36 for rent plus €12,748.62
as a provision for charges.

 

17.1.4. Rider number 3

 

Under Rider no.3 dated 18 November 2014, the Tenant confirmed that it took
possession of the premises that form "Lot number 2", as described in the Lease
and rider number 1, which partly consists of the premises on the third floor
(lot number 118 on the descriptive record of division).

 

The annual rent for "Lot number 2" amounts to €98,430.00 ex-tax i.e. €118,116.00
all taxes included, and a rent supplement of €26,055.00 ex-tax i.e. €31,266.00
all taxes included, i.e. an annual total of €124,485.00 ex-tax and €149,382.00
all taxes included, to be paid in advance each calendar quarter in four
quarterly instalments of €37,345.50 (all taxes included) each, i.e. on 1st
January, 1st April, 1st July and 1st October of each year.

The first payment, calculated on a pro rata basis for the period from 18
November 2014 to 31 November 2014 amounted to €17,454.96 for rent plus €1,150.13
as a provision for charges.

 

17.1.5. Effective Date of the Lease

 

Under Rider no.3, the parties decided to standardise the effective dates of the
Lease as 10 July 2014 and therefore the Lease shall have a term of nine (9) firm
and consecutive years commencing on 10 July 2014 and terminating on 9 July 2023.

The first total rent indexation for the lease (lots 1 and 2) shall take place on
9 July 2015.

 

33

 

 

The Purchaser hereby declares that it has read and understood the terms of the
Lease, including the three riders thereof. It acknowledges that it is subrogated
outright to the terms and obligations of the Vendor in this respect.

 

A copy of the Lease, its schedules, riders and delivery reports relating to the
premises was provided to the Purchaser in the Information Package.

 

The Vendor also represents:

-that it has provided and forwarded all information and all important documents
in its possession relating to the lease situation of the Real Property Assets to
the Purchaser,

-that the rents are not encumbered by any pledge, assignment, delegation,
garnishee proceedings-allocation or other security interest,

-that no sublease or other occupancy or assignment has been authorised, apart
from those, where applicable, authorised under the Lease,

-that the Tenant has not sent it any written request to renegotiate rents and
charges,

-that it has not agreed to any display contract,

-that there is no dispute and/or disputed claim and/or threat of disputed claim
with the Tenant.

 

17.1.6. Security deposit - Guarantee

 

Pole Emploi a national public institution referred to in Article L 5312-1 of the
French Employment Code is exempt from providing any bank guarantee or security
deposit.

 

17.1.7. Rent/pro rata/unpaid rent

 

The Vendor declares that the tenant is up-to-date on its rent payments.

 

The Parties have today calculated the pro rata rent owed by Tenants and payable
to the Purchaser between the date hereof and the final date of the current
calendar quarter.

 

The Vendor today pays the total pro rata rent (ex-tax) owed by Tenants and
payable to the Purchaser, i.e. SIX THOUSAND SEVEN HUNDRED AND FORTY ONE EURO AND
TWENTY ONE CENTS (€6,741.21) to the Purchaser, via the accounts of the
undersigned and participating civil law notaries, which the Purchaser
acknowledges and the Purchaser confirms receipt thereof.

 

The Vendor hereby specifies that as at the date hereof the Vendor has not
invoiced for the rent for the first quarter of 2015 and that the Purchaser, now
landlord, shall be responsible for doing so.

 

17.1.8. Charges / Adjustment of recoverable charges for the previous years.

 

Adjustment of recoverable charges for the current year:

In light of the date hereof, the Vendor shall be personally responsible for
adjusting the charges for the year 2014.

The Vendor declares that the only charges billed to the tenants are the common
hold charges, which are reinvoiced in full.

 

34

 

 

17.1.9. Pending legal proceedings with the Tenant.

 

The Vendor represents and warrants that as at the date hereof, no disputes with
the tenant, of any kind whatsoever, are pending before the courts.

 

17.2Vacant premises – Lease Guarantee

 

17.2.1Principle of the Vendor’s financial obligation

 

The purpose of this lease guarantee is to guarantee that the Purchaser will
receive Minimum Rent, whether through:

 

-            the rent actually paid by the tenant under the Lease that has taken
Effect, as said term is defined hereinafter; and/or

 

-            amounts paid by the Vendor under this lease guarantee. In this
case, the Vendor and the Purchaser expressly represent that (i) said amounts
shall be paid as compensation for the sole purpose of remedying the loss caused
to the Purchaser by the inadequacy or lack of Minimum Rent, (ii) that it is not
consideration for delivery of an asset or a service and (iii) that it shall, in
consequence, not fall within the scope of VAT.

 

Under said guarantee, the Vendor shall thus guarantee the Purchaser, within the
limit of the Guaranteed Amount, that it shall be paid compensation to make up
the difference between the Minimum Rent and the Rent Actually Owed.

 

To guarantee any payments that may be due by the Vendor in favour of the
Purchaser, the sum of ONE HUNDRED AND FORTY FOUR THOUSAND EIGHT HUNDRED AND
TWENTY EURO (EUR 144,820.00) has been placed in escrow today in the accounts of
the participating civil law notary, as indicated above.

 

For the purposes of this lease guarantee, it is specified as follows:

 

-            Rent Actually Owed by the tenant(s), for the application of this
lease guarantee, means the rent, excluding tax and excluding charges, owed by
the tenant(s) for the Lease(s) that took Effect during the guarantee Period.

 

-            Lease(s) that took Effect, for the implementation of this lease
guarantee, means a lease (leases) negotiated, drawn up and signed in accordance
with the provisions of the “Signature of the lease (leases)” Article herebelow,
for which the tenant took possession of Vacant Premises, paid its security
deposit (or provided a surety bond or first demand bank guarantee replacing the
security deposit) and its first main rent instalment. Furthermore, any lease
signed for which a security deposit has been paid, for which the tenant took
possession of Vacant Premises and covered by a rent exemption covered by the
lease guarantee shall be deemed to be a Lease (Leases) that took Effect.

 

-            regarding exemptions and other like advantages, if the Vendor, as
part of its marketing assignment, accepted a rent exemption or a support measure
(reductions of rent, work requested by the prospective tenant payable by the
Purchaser, etc.) requested by a prospective tenant and approved by the
Purchaser, it shall bear the cost thereof under the lease guarantee.

 

35

 

 

17.2.2Methods for calculating the lease guarantee

 

The amounts owed shall be obtained using the following calculation, such that
the Rent(S) Actually Owed by the tenant(s) shall be deducted from amounts that
the Vendor owes the Purchaser under this lease guarantee.

 

SD = RM – L

Where:

 

SD represents: the amounts, excluding taxes and excluding charges, owed by the
Vendor for the period in question (calendar quarter or fraction of calendar
quarter) under this lease guarantee;

 

RM represents the Minimum Rent, i.e. for the period in question (calendar
quarter or fraction of calendar quarter), the minimum rent, excluding taxes and
excluding charges, to be paid to the Purchaser under this lease guarantee.

 

L represents the Rent Actually Owed

 

17.2.3    Methods for paying the lease guarantee

 

As stated above, the amounts that the Vendor owes the Purchaser under this lease
guarantee shall be paid quarterly in advance in accordance with the terms and
conditions hereinafter.

 

-            The Purchaser shall send an invoice to the Vendor which shall be
payable on the first day of each calendar quarter and for the first time on the
Transfer Date.

 

-            The total guaranteed sums shall be calculated on a pro rata basis,
by taking account of the Lease that took Effect.

 

17.2.4    Term

 

The lease guarantee shall expire on the first of the two following dates:

-Twenty-four (24) months as from the Transfer Date or,

- The date on which all of the Vacant Premises are covered by one or more leases
having taken effect in accordance with the conditions set forth hereinabove.

 

17.2.5    Term

 

The Purchaser consents, as from today’s date, to the Vendor marketing the Vacant
Premises, with the right for the Vendor to grant sub-assignments but at its sole
financial expense. The lease relating to the Vacant Premises must be approved
and signed in accordance with the conditions set forth in the below article
“Signature of the lease (leases)”.

 

36

 

 

All marketing and advertising expenses and fees owed to agents (apart from any
other expenses and, in particular, fees that might be owed to the parties’
advisors for the negotiation and signing of the lease) shall be payable by the
Vendor.

 

17.2.6Signature of the lease (leases)

 

The features of the lease or leases relating to the Vacant Premises shall be
those set out in the template appended hereinafter (Schedule 6 - Lease
Template), apart from exemptions agreed by mutual agreement between the Vendor
and the Purchaser and in addition those following:

i.Description of the leased premises: all of the Vacant Premises.

 

ii.Term of the lease (leases): Nine (9) year term that provides for a right to
terminate at the end of a three year period in favour of the lessee in
accordance with the provisions of Article L. 145-4 (2) of the Commercial Code,
with the lessee’s waiver of its right of termination at the end of the first
three year period.

 

Once a prospective tenant(s) has/have been identified, with which the Vendor had
agreed on the main conditions of the lease(s), the Vendor shall inform the
Purchaser which:

 

-may accept the prospective tenant(s) and the conditions of the planned lease
(leases). The Purchaser shall then take part, alongside the Vendor, with
negotiations of the lease(s) with the prospective tenant. However, only the
Purchaser may, as from the Transfer Date, sign the lease (leases) in its
capacity as owner of the Property. Prior to the Transfer Date, any signing of a
lease (leases) by the Vendor must have been approved in advance by the Purchaser
in writing; or

-shall have the right to refuse the proposed prospective tenant or the
conditions of the planned lease(s). The Vendor must then look for a new
prospective tenant(s) or obtain new conditions.

 

18.TERMS AND CONDITIONS OF SALE

 

This Sale is agreed and accepted under the legal terms and conditions in such
matters and those stipulated in this Deed, which the Purchaser expressly
undertakes to perform, i.e.:

 

18.1Condition of the Real Property Assets

 

The Purchaser shall accept the Real Property Assets sold as they are on the day
set for taking possession, without being able to bring any claim or legal action
for payment of amounts paid by mistake (répétition) against the Vendor on
account of the poor condition of the ground or subsoil, diggings or excavations,
party walls, fences, common ownership, view, light, passage, non-alignment,
apparent or hidden defects.

 

18.2Quiet enjoyment

 

The Purchaser shall enjoy the warranty of quiet enjoyment organised under
Article 1626 of the Civil Code.

 

37

 

 

18.3Surface area of the land footprint

 

The Vendor does not give the Purchaser any warranty relating to the surface area
of the Land Footprint; any error in surface area, be it more or less, even if it
exceeds one twentieth, must benefit the Purchaser or be to its loss.

 

18.4Surface area of buildings

 

The Vendor does not give the Purchaser any warranty relating to the surface area
of buildings; any error in surface, be it more or less, even if exceeds one
twentieth, must benefit the Purchaser or be to its loss, unless Section 46 of
the Act of 10 July 1965 referred to above applies.

 

Pursuant to said article, any contract recording or confirming the sale of a lot
or partial lot shall indicate the surface area of the private areas of said lot
or partial lot. The deed may be declared null based on the absence of any
reference to the surface area.

These provisions do not apply to cellars, garages, parking spaces or lots or
partial lots with a surface area of less than 8 meters squared.

The civil law notary, drafting this deed, has informed the parties that the
Purchaser shall be entitled to put forward a claim seeking the revision of the
price if the actual surface area of at least one lot is at least one twentieth
lower than the surface area indicated herein and the parties acknowledge that
they were informed of this possibility. In the event of several inaccuracies,
there will be multiple claims, each price revision claim shall only relate to
the value of the lot in question.

The price revision in question shall consist of decreasing the value of the lot
in question proportionately to the smaller measurement.

The Purchaser must instigate the claim regarding the decreased value, if
admissible, within a period of one year as from the date hereof, subject to
being time barred.

 

The Vendor declares that it has not performed any work to the lots that could
modify the surface area indicated in the first section of the deed.

 

The SHON and the SHOB [overall gross surface area], the useable surfaces areas
and all other categories of surface areas, including those relating to land use
authorisations or surfaces of any kind that may appear in the statements of
surface areas that may or may not be issued by expert surveyors, have been
provided for information purposes only and the Vendor has not given any
guarantee in favour of the Purchaser in this respect.

The Purchaser formally notes this and declares that it will be personally
responsible in this respect, at its risk, with no recourse to and no guarantee
from the Vendor.

 

Pursuant to decree number 97-532 of 23 May 1997 (Article 4-3), Article 46 of Act
no. 65-557 of 10 July 1965 is set forth herebelow word for word:

 

“Article 46: All unilateral undertakings to sell or purchase, all contracts
recording or confirming the sale of a lot or partial lot shall specify the
surface area of the private areas of such lot or partial lot. The deed may be
declared null based on the absence of any mention of surface area.”

“This surface area is defined by decree of the Conseil d’Etat as stipulated in
Article 47.”

 

38

 

 

“The provisions of paragraph one above do not apply to cellars, garages, parking
spaces, lots or partial lots with a surface area smaller than the threshold set
by the decree of the Conseil d'Etat as provided for under Article 47.”

“The beneficiary in the case of an undertaking to sell, the promisor in the case
of an undertaking to purchase or the purchaser can instigate an action for
nullity, no later than one month after signature of the official deed of sale.”

“The signature of an official deed of sale specifying the surface area of the
private part of the lot or partial lot constitutes the forfeiture of the right
to initiate or continue an action for nullity in respect of the promise or
contract that preceded it, based on the failure to specify such surface area.”

“If the surface area exceeds the surface area expressed in the deed, the surplus
measurement shall not grant entitlement to any price supplement”.

“If the surface area is at least one twentieth lower than the surface area
expressed in the deed, the vendor, at the purchaser’s request, shall incur a
reduction in price proportionate to the lower measurement”.

“The purchaser must instigate any action to reduce the price within one year
from the official deed of sale, under penalty of the claim being time barred”.

 

A certificate specifying the provisions of Article 46 of Act number 65-557 of 10
July 1965 has, at this very moment, been provided by the undersigned civil law
notary to the Purchaser and Vendor who acknowledge receipt thereof and duly and
validly release the civil law notary from liability in this respect.

 

18.5Intended use

 

The Vendor represents that the premises are for office use and the underground
parking spaces.

 

18.6Easements

 

The Purchaser shall accept all negative, apparent or hidden, continuous or
discontinuous easements that may encumber the Property Complex, except to
challenge them and to enjoy positive easements, if any, at its risks, without
claim against the Vendor, which represents, as far as it is aware, that there is
no easement encumbering the Real Property Assets, apart from that which may
arise from the natural location of the premises, town planning, the law, common
hold rules or those, where applicable, that may be recalled hereunder and that
it has not created any easement.

 

The Vendor represents, as far as it is aware, that no easement encumbers the
property complex other than those that may arise from the natural location of
the premises, town planning or the law, apart from those recalled hereinafter:

 

Considering the building project of FONCIERE URBANE in whose rights F PROJET has
been subrogated in relation to the plot recorded on the land register at Section
811 E No. 68, it requested authorisation from the City of Marseille to create
various easements on the plot recorded on the land register at 811 E 83 owned by
the City of Marseille adjoining plot E 68 and corresponding to “Pôle Média de la
Belle de Mai”.

 

39

 

 

More specifically, said project entails the creation of openings, views and
emergency exists on the tenement of the City of Marseille.

The following easements have been created on plot 811 E 83:

1)Common courtyard easement,

2)Emergency exit easements,

3)Views and openings easement.

 

According to a deed signed before Me Guillaume Rey, civil law notary in
Marseille, on 27 July, 3 and 5 August 2011, recorded by the property
registration service of Marseille, 1st office, on 3 October 2011, volume 2011 P
number 7534.

 

As required, the Vendor also represents that, for connection of the property to
the electricity supply network, it has signed a fitting out and easement
agreement with ERDF (Electricité Réseau Distribution France) of 23 April and 2
May, of which a copy is appended to the deed containing the filing of documents,
descriptive record of division and common hold rules recorded by Maître Martine
AFLALOU, undersigned civil law notary, on 31 May 2013.

 

18.7Environment

 

18.7.1Declarations of Facilities Classified for Protection of the Environment

 

Considering the old presence on said land of a petrol pump / service station, a
polluting activity subject to regulations applicable to Facilities Classified
for Protection of the Environment and subject to authorisation, all of the
information that SOCIETE DES PETROLES SHELL then provided to FONCIERE URBANE as
well as the agreement they entered into in relation to the environmental risk,
literally set forth in article 18.7.3 Reminder of the information and
representations that SOCIETE DES PETROLES SHELL made to FONCIERE URBANE
hereinafter, extracted from the deed of sale recorded by Maître Guillaume REY,
on 15 February 2008, referred to in article 7 Privity of Contract above , should
be noted.

 

In addition, the Vendor represents that the Real Property Assets does not have
facilities or equipment listed as Facilities Classified for Protection of the
Environment of the Decree 53-577 of 20 May 1953, as amended.

The Purchaser presents that it is perfectly familiar with said provisions.

 

18.7.2Condition of the ground

 

Under Act No. 92-646 of 13 July 1992 relating to the Facilities Classified for
Protection of the Environment, the undersigned Civil Law Notary draws the
parties’ attention to the provisions of Article L. 514-20 of the French
Environment Code (Code de l’Environnement) relating to Facilities Classified for
Protection of the Environment, the purport of which is literally set forth
hereinafter:

 

40

 

 

“When a facility subject to authorisation or registration was operated on land,
the vendor of said land is bound to inform the purchaser thereof in writing. It
shall also inform, insofar as it is aware thereof, of important dangers or
drawbacks arising from the operation.

 

If the vendor is the operator of the facility, it shall also inform the
purchaser in writing if its business activity involved the handling or storage
of chemical or radioactive substances. The deed of sale shall attest that said
formality has been carried out.

 

Failing which, if contamination is discovered making the land unfit for its
intended use as specified in the agreement, the purchaser may either, within a
period of two years as from discovery of such contamination, apply to the courts
seeking the cancellation of the sale or, as appropriate, seeking a partial
refund of the sale price; the purchaser may also seek the rehabilitation of the
site, at the vendor's expense, provided the cost of the said rehabilitation does
not seem disproportionate in relation to the sale price.”

 

18.7.3Reminder of the information and representations that SOCIETE DES PETROLES
SHELL made to FONCIERE URBANE

 

An extract from the deed of sale by SOCIETE DES PETROLES SHELL to FONCIERE
URBANE of the plot recorded on the land register at section 811 E number 68
recorded by Maître Guillaume REY, civil law notary, in Marseille on 15 February
2008 literally provides as follows:

 

“FORMER CLASSIFIED FACILITY

 

There was a former classified facility on the land covered by this agreement. In
this regard, the promise to sell stipulated as is literally set forth
hereinafter and which the parties reiterate:

 

“Under the provisions of Article L. 514-20 of the Environment Code recalled
hereinafter:

 

“When a facility subject to authorisation or registration was operated on land,
the vendor of said land is bound to inform the purchaser thereof in writing. It
shall also inform, insofar as it is aware thereof, of important dangers or
drawbacks arising from the operation.

 

If the vendor is the operator of the facility, it shall also inform the
purchaser in writing if its business activity involved the handling or storage
of chemical or radioactive substances. The deed of sale shall attest that said
formality has been carried out.

 

Failing compliance, the purchaser may opt to take legal action to cancel the
agreement or to obtain a refund of a part of the price; the purchaser may also
request that the land be rehabilitated at the vendor’s expense when the cost of
said rehabilitation does not seem to be out of proportion to the sale price.”

 

41

 

 

The Vendor represents:

 

-that it has operated on the Asset a fuel storage and distribution facility
subject to declaration in accordance with the list of facilities drawn up by
Decree No. 53-578 of 20 May 1953, as amended.

 

-that the discontinuation of activity was declared to the Prefecture of Bouches
du Rhône on 17 December 2003 in accordance with the provisions of Decree No.
77-1133 of 21 September 1977.

 

The Prefecture of Bouches du Rhône has acknowledged receipt of said declaration
of discontinuation of activity by letter sent to the Vendor on 5 October 2007.

 

The extract of said letter, of which a copy shall be enclosed herewith, it being
specified here that said letter was appended to the promise to sell, is
literally set forth hereinafter:

 

“[…] by correspondence on 17 December 2003, you sent me a declaration of
discontinuation of activity relating to the SHELL service station located at
24-28 rue Jobin, 13003 Marseille,

 

I have the honour of informing you, following review of said file by the
Regional Director of Industry, Research and Environment, that I formally
acknowledge the discontinuation of activity of the aforementioned facility.

 

I inform you that upon any excavation of materials on said site at the time of
building of residential property or of a public access building, the
concentration in total hydrocarbons, benzene, toluene, total ethyl benzenes and
xylenes must be analysed.

 

In the event the concentrations of the aforementioned products exceeds the
defined guideline value (valeur de constat d’impact, hereafter VCI) for a
sensitive use, the excavated earth must then be eliminated in the appropriate
sector (class 1, 2 or 3 technical burial centres)

 

In the event the concentrations of the aforementioned products are less than the
defined guideline value (VCI), the excavated earth may be re-used as landfill on
site.

 

Considering the existence of a former classified facility, the Vendor had the
LISEC FRANCE company, having its registered office at 91 Avenue de la Liberté,
Nanterre (92000) (Marseille agency, Immeuble Microméga, 58 rue Paul Langevin,
13013 Marseille) clean up the pollution and rehabilitate the site […].

 

LISEC FRANCE drew up an end of work report (study report number LIP-0004-05/RF
of 31 October 2005).

 

A copy of said report, of which a copy was provided to the Purchaser prior to
today’s date, is enclosed with and appended hereto. It is specified that said
report has been appended to the promise to sell.

 

42

 

 

An extract from said survey is literally set forth hereinafter:

“[…] The last air sampling campaigns (start of 2004) have revealed a sustainable
stabilisation of the concentration in BTEX extracted from the subsoil.

The last three analyses on the air samples have not revealed pollutants
(detection level = 1 µg).

 

Considering said favourable results, a decision has been taken, in agreement
with the SOCIÉTÉ DES PÉTROLES SHELL, to stop the treatment by venting.

 

The network has been modified in three points (Pz1 Pz6 and Pz7) in order to
re-inject the water treated by the stripping unit upstream from the source area.
Said injection serves to remobilise the pollutants absorbed by the ground and to
artificially bring up the level of the water table.

After non-stop treatment of underground water at the right of the service
statement between June 2004 and September 2005, the results of analyses of
recent operations favour a stoppage of the unit.

 

Indeed, the low concentrations of hydrocarbons subsisting in the water table
show that the “water” matrix has been cleared of contamination. The last results
of analyses show concentrations in total hydrocarbons and in BTEX less than the
VCI non-sensitive use which is the threshold limit set for the rehabilitation of
the former service station.

 

Considering the various information referred to above, we can assert that the
service station PDV 886 at 24 rue Jobin, Marseille, have been cleared of
pollution […]”.

 

The Purchaser acknowledges that it has been fully informed in accordance with
the legal conditions of the activity carried on by the Vendor and that is fully
aware of all information and documents referred to above which are deemed to
have been drawn up in the presence of the parties and to be authoritative
between them.

 

Moreover, it acknowledges that the Vendor has fulfilled its obligation to
provide information pursuant to Article L. 514-20 of the Environment.

 

AGREEMENT OF THE PARTIES – RESPONSIBILITY FOR CLEARING THE SITE OF POLLUTION

 

On account of the restoration of the land for a non-sensitive use,

That on account of the response from the Prefecture des Bouches du Rhône,

That on account of the end of work report referred to above,

That the freedom left to the Purchaser accompanied by advisers, experts,
technicians, experienced professionals chosen by it to assess the environmental
condition of the Asset as specified above,

 

Being fully informed of the provisions of the Environmental Code applicable
thereto and in particular of the liability of the operator and of all
consequences, in particular, financial consequences that may arise either from
an administrative injunction or a claim in respect of the pollution generated by
any activity operated over time on said site, the Purchaser represents that it
accepts to bear any cost or extra cost, in particular, those related to the
environmental management of the Asset, made necessary on account of a change in
use of the asset subsequent to the signing hereof, i.e. other than for a
non-sensitive use.”

 

PERPETUAL AND PERS0NAL EASEMENTS

 

In the event the Vendor receives an administrative application, in particular,
in respect of its obligations that cannot be time-barred pursuant to the
regulations on classified facilities, the Vendor imposes on the Purchaser and
any of its successive assigns in any respect whatsoever:

 

43

 

 

-compliance with any terms of reference imposed by the Regional Division of
Industry, Research and the Environment (DRIRE2) that includes various easements
encumbering the asset sold

-the possibility of installing on the Asset and of servicing all instruments to
measure pollution owned by the Vendor (in particular, piezometers to check the
water table) and of accessing the assets sold for all administrative services or
of representing the Vendor, liable for the pollution, with the taking all
samples that happen to be necessary (in particular water samples in said
piezometers).

Said facilities must not cause any disturbance for the movement of any vehicles.

The Purchaser accept said restrictions which it undertakes to set out in all
deeds to establish or convey rights in rem or right of possession and relating
to all or part of the property so that its assigns undertake to comply
therewith.

In the event of the lifting of said restrictions for town planning rules
applicable to the Asset and to the environment constraints arising from the
requirements imposed by the proper services of the Prefecture and the Regional
Division of Industry, Research and Environment (DRIRE), the Purchaser or its
assigns may allocate the land for another use but they shall then personally
attend to all legal and material constraints, in particular,

financial and environmental constraints related to said change of allocation,
without any claim against the Vendor.”

 

REGARDING POLLUTION

 

The Vendor represents that, as far as it is aware:

-it is not involved in any arbitral, court or administrative proceedings
relating to the Asset and that no proceedings relating to the activity carried
out on the land footprint of the Asset have been brought or are pending.

-no judgement or no order or court or administrative decision has compelled or
ordered the Vendor to stop all or some of its activities following pollution on
the land footprint of the Asset.

The Purchaser represents that it shall personally attend to said situation.

 

CONSIDERING SAID REPORTS, THE PURCHASER EXPRESSED ITS INTENTION OF PURCHASING
THE ASSET HEREUNDER.

 

REGARDING THE PYRALENE

 

The undersigned civil law Notary has informed the Parties of the law relating to
appliances that contain pyralene and, in particular, the provisions of Articles
R. 543-25 and R. 543-26 of the Environment Code, of which an extract is
literally set forth hereinafter.

 

“Article 543-25

“In the event of sale of a property in which an appliance deemed to contain more
than 5 dm3 of PCB is located and regardless of the use thereof, be it public,
private, professional or residential, the vendor is required to inform the
purchaser thereof. In the event of doubt on the presence of PCB, the vendor is
required have the PCB concentration of the appliance analysed and to inform the
purchaser of the results of said analysis.

…

“Article R. 543-26

“The holders of an appliance containing a volume greater than 5 dm3  of PCB are
required to declare it to the préfet of the département where the appliance is
located…”

 



 

2 Direction régionale de l'industrie, de la recherche et de l'environnement

 

44

 

 

The undersigned civil law Notary has also informed the Parties of the provisions
of the national plan for the decontamination and elimination of appliances
containing PCB and PCT approved by order of the Minister for Ecology and
Sustainable Development on 26 February 2003 which defines, in particular, the
following timetable:

 

Manufacturing date of the appliance Elimination or decontamination date Unknown
or prior to 1965 Prior to end 2004 Between 1965 and end 1968 Prior to end
December Between 1969 and end 1973 Prior to end 2006 Between 1974 and end 1979
Prior to end 2008 All other appliances Prior to end 2010

 

Said timetable is not applicable:

 

-to appliances containing between 50 and 500 ppm of PCB which must be eliminated
at the end of their term of use,

-and to leaking appliances which must be immediately eliminated.

 

The Vendor represents that there are no longer pyralene transformers on the
Asset, which the Purchaser has been able to record on viewing the Asset”.

 

A copy of the letter of 5 October 2007 containing an advice of receipt by the
Prefecture of Bouches du Rhône of the declaration of discontinuation of the
service station activity as well as a copy of the end of work report (Study
report No. LIP-0004 05/RF of 31 October 2005) drawn up by LISEC France holding
that site pollution had been cleaned up in relation to the statutory
requirements has been the subject matter of a filing of documents recorded by
Maître Martine AFLALOU, the undersigned civil law notary, on 30 May 2013.

 

The Vendor represents that during earthwork operations as part of the project to
develop the land residual pollution had however been discovered and quality of
the ground had been inspected by SOLER ENVIRONNEMENT, PACA agency, 3 avenue
Robert Schuman, ZA La Pile, 13760 Saint Canat, as evidenced by a technical
memorandum of 8 April 2013, of which a copy has been the subject matter of the
aforementioned filing of documents which recommend that the polluted earth be
excavated.

 

All waste follow up forms have been the subject matter of said filing of
documents.

 

The report on analysis of residual hazards drawn up by the aforementioned SOLER
ENVIRONNEMENT on 19 April 2013 literally sets forth as follows:

“………..

The foreseeable health hazards are lower than the recommended thresholds
according to the national methodology. The condition of the site after the
earthwork of backfill is compatible with the chosen project.

6.2. Recommendations

We recall that the analysis of health hazards is a tool to assist with the
management of polluted sites. It is an Analysis of Residual Hazards prior to
building work.

 

45

 

 

The calculation assumptions must at least be complied with, i.e. that the
following constraints will have to be complied with at the final phase:

-Comply with a minimum mean breakdown rate of 1 vol/ hour in the subsoil”.

A copy of said report on the analysis of residual hazards has been the subject
matter of filing of the aforementioned documents.

 

Following said reminders, the Vendor represents that it had the necessary work
carried out to have the land footprint of the Property Complex made compatible
with its intended use.

 

18.8PUBLIC ACCESS BUILDING3

 

The Vendor represents and warrants that it has requested the necessary
authorisations to operate the Real Property Assets in compliance with fifth
(5th) category, type E, ERP regulations as has been confirmed by SOCOTEC
(Marseille agency) under the terms of its letter of 10 April 2013, of which a
copy has been filed in the terms of the aforementioned deed of filing of
documents recorded by the undersigned civil law Notary.

Moreover, it represents that on today’s date, that the safety commission has not
conducted a visit.

 

In accordance with the Building Permit, the ground floor, the 1st and 2nd floor
falls within the scope of the 5th category and the 3rd floor falls within the
scope of the French Labour Code (Code du travail).

 

18.9DISPLAY CONTRACT

 

The Vendor represents that it has not granted any display contract that may
encumber the Real Property Assets.

 

18.10    Taxes

 

As from the date hereof, the Purchaser shall pay all taxes, contributions,
levies and expenses of any kind that are and may be payable in respect of the
sold Real Property Assets.

In light of the date hereof, the parties agree that the pro rata amount of the
share of land taxes and waste removal tax shall not be established on the date
hereof.

 

The taxes and levies payable for the period prior to today’s date shall be
payable by the Vendor; in this respect the Vendor represents and warrants that
it has duly paid the land taxes and waste removal tax relating to the Real
Property Assets for the period during which it was the owner thereof to the tax
authorities.

 

18.11MAINTENANCE, SERVICING, CARE-TAKING

 

The Vendor represents that it has not granted any maintenance, service or
care-taking contract and that no employment contract is attached to the
Property.

 



 

3 Etablissement recevant du public (ERP)

 

46

 

 

18.12FLUID SUPPLIES AND UTILITIES CONTRACT

 

The Purchaser shall attend, as from the date hereof and at its expense, to the
continuation or termination of contracts, utilities contracts and any other
contracts specific to the servicing of the Real Property Assets, so that the
Vendor is released from any obligation under said contracts.

 

18.13ADMINISTRATION AND MANAGEMENT CONTRACT

 

The Vendor represents that it has not granted any management agreement.

 

18.14TELEPHONE RELAY CONTRACT

 

The Vendor represents that it has not granted any operator any telephone relay
contract in relation to the Real Property Assets and that it has no collected
any fee in said regard.

In the event said representation is mistaken, the Vendor shall personally attend
to immediately terminating said contracts so that the Purchaser is not sought
after or bothered in said regard.

 

18.15INSURANCE

 

The Purchaser is personally responsible for taking out all policies and gives
the Vendor irrevocable authorisation, which it accepts, to terminate the current
policy.

 

18.16EXPENSES

 

Lastly, the Vendor shall pay all Expenses hereof and of the Deed of Sale, as the
sale is made “acte en mains” (all expenses being payable by the vendor).

 

19INFORMATION ON THE ASSET SOLD

 

19.1“Structural Damage” Insurance

 

The Property has been built for more than ten years.

 

In this regard, the Vendor represents that it has taken out a “Structural
Damage” insurance contract, without excess, required under Article L. 111-30 of
the Building and Housing Code with GAN INCENDIE ACCIDENT having its registered
office at 8/10 rue d’Astorg, 75383 Paris Cedex 08, whose broker is Mr Pierre
CANDAU, 16 rue Maréchal Foch, 66000 Perpignan under policy No. A06648 121675146
on 16 June 2013 as evidenced by a certificate from the insurance company of 23
May 2013, which is appended to the deed of filing of documents containing the
descriptive record of division of the Property Complex recorded by the
aforementioned undersigned civil law Notary. The starting date of the structural
damage insurance shall be the date of the acceptance report, which the Vendor
undertakes to forward to the Purchaser within eight (8) days of its being drawn
up.

 

The Vendor undertakes to sign the adjustment addendum with the insurance company
and where applicable to pay any additional premium for said contract.

 

47

 

 

The civil law notary, drafter hereof, has informed the Purchaser that, in the
event of incurred loss, it shall be required to report the loss to the insurer
at the latest within five days of becoming aware thereof and it must inform the
insurer whenever it undertakes work itself coming with the responsibility
provided for in Articles 1792 and 1792-2 of the Civil Code.

 

Moreover, the Purchaser represents that it is aware of the provisions of Article
L. 243-2 (2) of the Insurance Code which obligates it to mention the loss
insurance in any deed entered into prior to the expiry of a ten year time limit
as from the acceptance of work. The Purchaser acknowledges that it has received
insurance contracts and the receipt of the premium from the Vendor.

 

19.2Administrative Authorisations to Build

 

19.2.1Building permit No. 013.055.08.H.1359 of 13 February 2009

 

Pursuant to order of 13 February 2009, the Mayor of Marseille issued a building
permit relating to plots recorded on the land register at section 811 E No. 68
and No. 69 under number PC 013.055.08.H.1359 to FONCIERE URBANE. The permit
authorises it to build a property for a tertiary activity which includes office
space and a covered car park whose total net floor area (SHON4) for office use
is 6,150 sq.m. SHON and the total gross floor area for built parking areas is
3,150 sq.m. for a total of 135 parking spaces.

Said permit has been duly displayed, as evidenced by the display reports drawn
up by Maître René BACCINO, judicial officer in Marseille, on 27 February 2009, 1
April 2009 and 27 May 2009.

Said permit is not concerned by any application for reconsideration or any
withdrawal as attested by the Managing Director of the General Division of Town
Planning and Housing5 of the City of Marseille under the terms of a letter of 6
August 2009.

Moreover, the court registry of the Marseille Administrative Court issued a no
claim certificate on 5 August 2009.

As there is no claim or the permit has not been withdrawn, the aforementioned
permit has thus become final.

 

Foncière Urbane decided to withdraw said permit as it had not marketed the
property at the time.

 

19.2.2Application for a demolition permit and a building permit

 

Foncière Urbane, in whose rights F PROJET has been subrogated, filed a building
permit application for its plan to build a property for a tertiary activity
(offices and car parks) at 24-28 rue Jobin, Marseille 13003 on 17 October 2011.

A copy of said building permit application is the subject matter of a filing of
documents hereinafter.

 

19.2.3Building permit order

 

Foncière Urbane was issued a building permit pursuant to order No. PC 013 055 11
N 1194 on 6 February 2012 in view of the construction of said property for a net
floor area of 6,880 sq.m.

 



 

4 La surface hors Œuvre nette

5 La Direction Générale de l’Urbanisme et de l’Habitat

 

48

 

 

A copy of said building permit application is the subject matter of a filing of
documents hereinafter.

 

19.2.4Display on the site

The aforementioned building permit has been duly displayed on the site as
evidenced by three fact finding reports drawn up by Maître Jean-Michel CANIGGIA,
judicial officer in Marseille, on 10 February 2012, 13 March 2012 and 10 April
2012.

Copies of said documents have been the subject matter of the filing of documents
hereinafter.

 

19.2.5No Claim

The Vendor represents that no application for reconsideration or application for
judicial review or for withdrawal has been filed in relation to the building
permit, so that it has become final.

 

19.2.6Request to transfer the building permit

A request has been filed to transfer in favour of F PROJET the aforementioned
building permit order issued in favour of FONCIERE URBANE.

A copy of receipt of the request for transfer issued by the City Hall of
Marseille on 3 May 2013 has been the subject matter of the filing of documents
hereinafter.

 

In consequence of which, the aforementioned building authorisations have now
become final.

 

The observation being made here that the aforementioned documents have been
filed in the records of the undersigned civil law notary under the terms of the
aforementioned descriptive record of division and common hold rules.

 

The transfer of such building permit was authorised by the City of Marseille in
an order dated 28 May 2013,

Said order was publicly displayed on the land as evidenced by three reports of
public display issued by Maître Fornelli and Maître Saglietti-Kouby, judicial
officers in Marseille, on 2 July, 2 August and 2 September 2014.

 

19.3Regulatory Site Start-up Declaration (DROC6)

 

The Vendor represents that the regulatory site start-up declaration of 5
November 2012 was filed on 12 November 2012 with the services of the City of
Marseille which issued a receipt thereof on 13 November 2012.

Said document is appended to the deed of filing of documents recorded by the
aforementioned undersigned civil law notary.

 

19.4Declaration attesting to completion and of compliance

 

The Vendor has filed the declaration attesting to completion and of compliance
of the work with the City Hall of Marseille which has acknowledged receipt
thereof on 8 August 2014.

A copy of said declaration of completion of work is appended hereto (Schedule:
DAACT7)

 



 

6 Déclaration Réglementaire d'Ouverture de Chantier

7 La déclaration attestant d'achèvement et la conformité des travaux
(declaration attesting to completion and of compliance of work)

 

49

 

 

19.5Environmental features

 

The Property Complex has been designed and built in accordance with 2012 thermal
regulations (RT 2012) as they result from Decree No. 2010-1269 of 26 October
2010 relating to thermal features and to the energy efficiency of constructions
and to the order of 26 October 2010 relating to thermal features and the energy
efficiency requirements of new buildings and new parts of buildings.

 

The Vendor warrants that the design and construction are compliant with 2012
thermal regulations.

 

In this respect, the Vendor has provided the following to the Purchaser:

- Attestation from the Inspection Body upon completion of the work, confirming
that said 2012 thermal regulations were taken into account, issued by Socotec
Marseille on 17 November 2014.

 

The Property Complex’s compliance with said regulations constitutes an essential
and a determining condition for the Purchaser, without which it would not have
entered into this agreement.

 

20.TECHNICAL SURVEY

 

In accordance with the provisions of Article L. 271-4 of the French Building and
Housing Code (Code de la Construction et de l’Habitation), the Purchaser
acknowledges that the Vendor has provided it with a technical survey which
includes the documents referred to hereinafter.

 

Said documents were drawn up by a technician who meets the qualification
criteria provided for by law, as evidenced by the attestation, copies of which
are annexed to the reports in question.

The Parties confirm that the findings of said technical survey were taking into
account when setting the purchase price hereunder.

 

The civil law notary recalls that the failure to present a mandatory survey does
not release the Vendor from the warranty covering hidden defects.

 

20.1Combatting lead poisoning

 

The Vendor represents that the Real Property Assets are for a use other
residential and are thus not concerned by the provisions of Article L. 1334-5 of
the French Public Health Code (Code de la Santé Publique).

 

20.2Asbestos regulations

 

The Vendor represents that the building permit for the property of which the
sold assets and property rights form part was issued after 1 July 1997.
Therefore, they do fall within the scope of application of Articles R. 1334-14
et seq. of the French Public Health Code.

 

50

 

 

20.3Termite regulation

 

The Vendor represents that the Real Property Assets now sold are located in an
area that has been marked out by prefectoral order pursuant to Article L 133-5
of the French Building and Housing Code, i.e. an area that is or is susceptible
to be contaminated by termites.

 

Pursuant to Article L 133-6 of the aforementioned Code, a report regarding the
presence of termites was issued by Mr Philippe Darfeuille, from the Socotec
company, Agence Diagnostic Provence, Place Romée de Villeneuve, Le Mansard,
Entrée B, 13090 AUX EN PROVENCE, France on 5 November 2014, i.e. within the last
six months, indicating that no termites were detected within the Real Property
Assets, is annexed hereto.

(Schedule 8 – Parasite report)

 

20.4Condition of the Property – dry rot

 

The Vendor represents that the Real Property Assets now sold are not located in
an area that presents a risk of dry rot, as defined in Article L. 133-8 of the
French Building and Housing Code.

The Vendor represents:

- that it is not aware of the presence of any dry rot within the Property,

- that it has not applied any anti-parasitic treatments.

 

20.5Prior inspection of the fixed gas installation

 

The Vendor represents that the Real Property Assets are for a non-residential
use.

In consequence, this sale does not come within the scope of Article L. 134-6 of
the Building and Housing Code.

 

20.6Natural, mining and technological hazards

 

The Vendor represents considering the information that the préfet of the
département or the mayor of the city made available that:

The city of location of the Real Property Assets covered by this agreement fall
within the scope of:

·A plan for the prevention of the following foreseeable natural hazards:

-Plan approved on 29 October 2002, uncertainty: movement of ground (ground
subsidence),

-Plan required on 12 December 2003, uncertainty: flooding

-Plan approved on 26 June 2012: movement of ground (shrinkage – bulking clay,
drought)

-Plan required on 8 April 2005: forest fire

 

·A plan for the prevention of technological hazards approved on 4 November 2013
(thermal effect, overpressure effect and toxic effect).

Seismic level zone

The Property is located in a zone 2 seismic level and for new constructions,
extensions, additions of height or conversions, the rules laid down in Articles
L. 111-26 and R. 111-38 of the Building and Housing Code, in particular, in
relation to technical inspection, should be complied with.

The Property has never been affected by incurred losses as a result of natural,
mining or technological disasters.

 

51

 

 

A report of natural, mining and technological hazards drawn up on 19 September
2014, i.e. less than six months ago, has been approved by the parties and is
appended hereto (Schedule: ERNMT8).

 

20.7Energy efficiency survey

 

The Vendor represents that the Property comes within the scope of Articles R.
134-1 et seq. of the Building and Housing Code and that it had SOCOTOC,
Marseille agency, 10 Traverse de la Gaye, 13297 Marseille 9, draw up a report on
8 July 2014, in respect of lots 114, 115 and 116 and on 26 November 2014 for
lots 117 and 118

These reports are annexed hereto.

(Schedule 10: DPE9).

 

The Purchaser acknowledges that it has been informed that, pursuant to Article
L. 271-4, II of the Building and Housing Code, it cannot invoke information in
the energy efficiency survey against the Vendor as it is for information only.

 

20.8Condition of the internal electrical wiring

 

The Vendor represents that the Property is for a non-residential use.

In consequence, this sale does not come within the scope of Article L. 134-7 of
the Building and Housing Code.

 

20.9Connecting to the drainage system

 

The Vendor represents that the Property is connected to the city’s drainage
system

The Vendor represents that the compliance of the drainage system used has not
been inspected.

The Purchaser represents that it formally acknowledges said situation and wishes
to personally attend thereto without any claim against any one.

 

20.10Lifts – regulations

 

All lifts constantly servicing the buildings and constructions, regardless of
the date of the installation thereof, are concerned by the obligations of
bringing into compliance and of technical inspection.

The Purchaser represents that it shall personally attend thereto.

 

21.TOWN PLANNING – PRE-EMPTION RIGHT

 

21.1.Town planning

 

21.1.1.Principle

 

The Purchaser shall be personally responsible for the implementation of all
provisions and requirements, for compliance with public easements and other
administrative restrictions on the property rights specified in the summary of
town planning information referred to herebelow and annexed hereto.

 



 

8 Un état des risques naturels, miniers et technologiques (a report on natural,
mining and technological hazards).

9 Un diagnostic de performance énergétique (energy efficiency survey)

 

52

 

 

21.1.2.Acknowledgement of the town planning documents

 

The Purchaser has notably familiarized itself with the documents referred to
herebelow (copies of which are annexed hereto):

•            Summary of town planning information issued by URBANET, Service
d’urbanisme, 65 traverse Prat, 13008 MARSEILLE, on 19 September 2014,

•            numbering certificate dated 7 November 2014,

•            location plan.

 

The Summary of town planning information is copied word for word herebelow:

"TOWN PLANNING INFORMATION ON THE PROPERTY

MUNICIPALITY: MARSEILLE - 13003

DISTRICT OR AREA: BELLE DE MAI

LAND REGISTRY REFERENCES: 811 E no.68 and 89

ADDRESS OF THE PROPERTY: 24-28 rue Jobin

OWNER: FPROJET

 

APPLICABLE PREEMPTION RIGHTS

ZONE SUBJECT TO RIGHT OF PREEMPTION STATUTORY RIGHT OF PREEMPTION ("DROIT DE
PREEMPTION URBAIN"): Yes

ENHANCED STATUTORY RIGHT OF PREEMPTION: No

RIGHT OF PREEMPTION OF DIFFERED DEVELOPMENT AREAS: No

RIGHT OF PREEMPTION OF SENSITIVE NATURAL AREAS: No

NATURAL AREA (Right of preemption of the SAFER [organization entitled to buy
land in order to retain it for agricultural use]): No

 

ZONING

PLU [Local Town Planning Programme] of the municipality of Marseille approved on
28 June 2013, applicable from 01 August 2013, updated on 14 February 2014 and
last amended on 23 June 2014 (published on 17 July 2014), which could be further
amended upon approval of prescribed changes.

The property is entirely situated in an URBAN AREA, the purpose of which is to
spatialise the main structural facilities of the city in order to strengthen its
position as a Euro-Mediterranean capital:

GENERAL URBAN AREA E ("SECTEUR UGE") for signifiicant facilities.

Allow for rules on size and shape tailored to these significant facilities,
which have very specific shapes, very different from those of the "traditional"
centre or surroundings, while maintaining qualitative requirements (e.g.:% of
green spaces). The following, inter alia, are classed as UGE areas: university
campuses, hospitals, technology parks, tourist attractions, cultural centres,
leisure facilities, cemeteries, road infrastructures.

 

53

 

 

SETBACK LINES

Nothing in the graphical report of the PLU, however for new builds, free of
charge assignments may be required, pursuant to Article R.332-15 of the French
Town Planning Code. The setback area, if any, shall be determined by the
relevant authorities.

 

SPECIFIC TOWN PLANNING AND PUBLIC INTEREST EASEMENTS

- The property is situated within the boundaries of a PPR [risk prevention plan]
(prefectoral order ("AP") of 08/02/06, 11/09/09, 30/03/11, 27/06/12):

- "Landslide", clay – shrink swell, drought: B2 zone – low to medium risk (see
plan annexed hereto),

- "Flooding": drainage basin

 

- By order of 22 October 2010, applicable from 1 May 2011, the property is
situated in the new zone no.2 (low seismicity), where constructions must comply
with earthquake resistant construction regulations.

 

- In view of the PLU, the property does not fall within the scope of preserved
site no.48-V30 provided for to the detriment of the plot of land registered on
the land register as Section E no.72 to be developed as a green public space for
the benefit of the Municipality.

 

- Rue Jobin, which borders the property, is classed as a road that is liable to
flooding.

 

- The property is located alongside rue Jobin and near to the Réseau Ferré de
France (railway infrastructure manager), where, in the event of new
constructions, provisions relating to anti-noise pollution apply.

 

- The property is situated in a I4 easement area relating to the establishment
of electricity ducts (general supply and public distribution).

 

- The building is affected by a PT1 easement relating to radioelectric
transmissions concerning the protection of receptors and emitters against
electromagnetic interference.

 

- The property is situated within the boundaries of the "EUROMEDITERRANEE"
national interest operation (DCM (municipal council resolution) of 22 July 1994)
which involves the Urban Development Agency created by the State, the City of
Marseille and the Association of Municipalities ("Communauté de Communes").

 

- The property is located within the boundaries of the OPAH (Opération
Programmée de l’Amélioration de l’Habitat – housing improvement association)
Renouvellement Urbain Marseille Euroméditerranée (Marseille Urban Renewal)
scheduled to last 5 years (2008-2012).

 

TOWN PLANNING INFORMATION REGARDING THE ENTIRE MUNICIPALITY

 

LEAD: The entire Bouches-du-Rhône Department was classed as a lead exposure risk
area by Prefectoral order of 24 May 2000 (Order of 25 April 2006).

TERMITES: The entire Bouches-du-Rhône Department was classed as a contaminated
zone or zone susceptible to contamination by termites and other wood destroying
insects by Prefectoral order of 19 July 2001.

 

54

 

 

ASBESTOS: Decree no. 2002-839 dated 3 May 2002, amending decree no.96-97 of 7
February 1996 on protection against health risks connected to exposure to
asbestos in buildings, requires public and private owners of real property
assets, for which a building permit was issued after 1 July 1997 to perform
asbestos surveys.

 

NATURAL AND TECHNOLOGICAL RISKS in the municipality are as follows:

- Landslides:

- subsidence and collapse (PPR approved on 29 October 2002),

- clay – shrink swell, drought, differential settlement (PPR approved on 27 June
2012),

- Falling boulders and rocks,

- Run-off flooding, mudslides, overflowing rivers (PPR recommended on
12/12/2003),

- Flooding from sea,

- seismicity (low seismicity – zone 2 of the new regulations that apply as from
1 May 2011),

- forest fires (PPR recommended on 8 April 2005 and 30 March 2011),

- transport of dangerous goods,

- industrial risk (PPR approved on 04 November 2013 for the Arkéma company).

 

Pursuant to the Borloo Act (Act no.2006-872 of 13/07/06), the Municipality
of Marseille applies a tax of 10% on the sale of building land which, became
land suitable for building due to its classification within no more than 18
years in a town planning plan and which is located in an urban area or
urbanisation zone, or by a municipal map, in a buildable area (DCM of 11/12/06,
applicable from 01/03/07).

 

As at the date hereof, the City of Marseille has not passed any resolutions
making it necessary to obtain a demolition permit throughout the entire
municipality except if the building benefits from specific protection (Article L
421-3 of the Town Planning Code).

 

In a letter dated 27 May 2014, the City of Marseille specified that it has not
established a local trade and handicraft protection area, inside which, the sale
of handicraft businesses, businesses or commercial leases are subject to a
preemption right (Act no. 2005-882 of 02 August 2005).

 

The property is situated in a municipality that falls within the scope of
application of Act no.

86 2 of 3 January 1986 on access, protection and development of coastal areas
and lake shores.

 

A large part of the municipality of Marseille is situated within the boundaries
of the regulated "Habitat" planning orientation area.

 

The entire Bouches du Rhône department is liable to tax on sensitive natural
areas (Article L142-2 of the French town planning code).

 

Act no. 2014-366 of 24 March 2014 applicable from 27/03/2014, on Access to
housing and renovated town planning (ALUR Act), amended Article L.123-1-5 of the
French Town Planning Code and eliminated the Land use coefficient (Coefficient
d’occupation des sols (COS)) as well as the right to fix a minimum surface area
for buildable land in the Local Town Planning Programme (PLU). Henceforth, the
ability to construct shall vary according to regulations on height, size,
volume, footprint, location with regards to the separative limitations and
constraints related to the property’s surroundings.

 

55

 

 

The body that has authority to issue the authorisation should therefore
disregard the regulations relating to minimum plot sizes and COS that appear, as
appropriate, in the PLU, when reviewing such applications until said town
planning document has taken this change into account.

However, by virtue of Article L 123-19 of the French Town Planning Code, this
elimination does not apply to land use plans that continue to be governed,
provisionally, by the version of Article L123-1 that applied prior to the SRU
Act [solidarity and urban renewal act]".

(Schedule 11. - Town Planning information)

 

21.2.Statutory right of preemption

 

Transfer of ownership does not grant entitlement to a right of preemption as
established by Articles L. 211-1 and L. 213-1 of the French Town Planning Code.

The Property falls within the circumstances for exclusion of the right of
preemption that appear in Article L.211-4 c) of the French Town Planning Code:

- as it forms part of a building which has been completed for less than four
years as demonstrated by the declaration attesting to completion made at the
town hall of the place where the property is located and sent to the Direction
Départementale de l'Equipement in accordance with Articles 460-1 et seq. of the
aforementioned code.

- and due to the fact that it is not situated in an area where a decision was
made to apply a right of preemption to the transfer of ownership of property of
this kind by virtue of the final paragraph of Article L.211-4 of the Town
Planning Code as the aforementioned summary, annexed hereto, demonstrates.

 

22INFORMATION ON THE COMMON HOLD - AGREEMENTS

 

22.1Common hold rules

 

The Purchaser confirms that it has in-depth knowledge of the terms and
conditions of the aforementioned common hold rules and undertakes to comply with
all terms and conditions thereof. It shall be obliged to pay all requests for
funds that are made by the property manager as from the date hereof.

The Purchaser is subrogated, actively and passively, to all the rights and
obligations under the provisions of said rules and shall be personally
responsible therefore and shall enforce such rules, which the Purchaser
undertakes to do.

 

22.2Property Manager of the Property

 

The property manager of the property is: CABINET IMMO DE FRANCE, 180-182 Avenue
du Prado, 13008 Marseille.

 

22.3Report containing various information on the common hold

 

The report containing the information required under Article 5 of the 17 March
1967 decree resulting from decree number 2004-479 of 27 May 2004 on the common
hold was issued by the Property Manager on10 December 2014.

 

56

 

 

A copy of said report is annexed hereto.

(Schedule 2. - Dated report)

 

The Purchaser declares that it has familiarised itself with this report due to
the fact that said report was read aloud by the undersigned civil law notary and
due to the clarifications that it received from the latter.

 

22.4Legal allocation of common hold charges

 

The Parties represent that they are fully aware of the provisions of Articles
6-2 and 6-3 of Decree No. 2004-479 of 27 May 2004.

The drafter civil law notary hereof recalls that the legal allocation of common
hold charges between the Vendor and the Purchaser is as follows:

-the payment of the interim payment due and payable on the forward budget is
payable by the Vendor;

-the payment of interim payments for expenses not included in the forward budget
is payable either by the Vendor or Purchaser depending on which is them is the
co-owner at the time of the payability thereof;

-the over-payment or under-payment on interim payments that comes to light upon
the approval of accounts shall be credited to or debited from whomsoever is
co-owner upon the approval of the accounts.

However, the Parties may agree to a different allocation. But their agreement
shall have effect only between them and may not be enforceable against the
property manager.

 

22.5Contractual allocation of common hold charges

 

The Parties intend depart from the legal provisions in relation to the following
issues:

 

22.5.1Relating to expenses included in the property manager’s forward budget

 

Given that the Vendor was not asked to pay any sums by the property manager in
respect of the period prior hereto, the first requests for payment for this
common hold are due to be issued on 1 January 2015, therefore there will be no
pro rata repayment of charges.

In consequence, the Vendor and the Purchaser shall not draw up any adjustment
account when the property manager’s accounts are settled by the general meeting
deciding on the year; the adjustment shall be to the profit or loss of the
Vendor and the Purchaser.

 

22.5.2Regarding expenses not included in the property manager’s forward budget

The Vendor shall pay for work voted prior hereto whether it has been carried out
or not and whether amount thereof is due and payable or not.

The Purchaser shall pay for work decided as from the date of signing this
agreement insofar as the Vendor has given the Purchaser the opportunity of
attending the meeting of co-owners by sending it, seven Worked Days in advance,
by recorded delivery letter with advice of receipt, the copy of the notice to
attend said meeting, the agenda and a duly signed proxy to vote without any
restriction. Otherwise, said work shall be definitively payable by the Vendor.

 

57

 

 

The Vendor shall provide, inclusively and finally, the amount of work payable by
it but not yet due and payable to the Purchaser on the day of the sale and the
Purchaser must answer future calls for funds, regardless of the amount thereof
and without claim against the Vendor.

The Purchaser shall be responsible for the cost of any work that is approved as
from the date hereof.

 

22.6Inclusive nature of accounts for interim payments and work

 

The Vendor and the Purchaser shall thus not make any adjustment upon the
settlement of accounts unless for work voted and not revealed by the dated
report, which shall be payable by the Vendor.

Given that the above agreements are not binding on the property manager, the
parties shall be personally responsible for the performance thereof.

If there are proceedings calling into question the association of co-owners,
co-owners or third parties on the day of signing the notarised deed of sale, the
Purchaser shall be subrogated in all of the Vendor’s rights and obligations at
the end of said proceedings.

 

22.7Cash advance

 

The dated report shows that there are no advances, working capital or special
advances for the Property sold.

 

22.8Proceedings

 

The Vendor represents that as far it is aware there are no proceedings pending,
which implicate it or the association of co-owners or third parties, apart from
the following proceedings:

-Proceedings by the City of Marseille, of which a copy is appended hereto after
reference.

 

The Vendor shall keep the Purchaser informed of the follow up to said
proceedings pending.

The Vendor shall personally attend to said proceedings and their follow up and
shall hold the Purchaser harmless in relation to any financial consequences or
other consequences.

(Schedule 13 – City of Marseille Summons)

 

58

 

 

22.9Vendor’s situation with regard to the association of co-owners

 

The Vendor represents:

-that it is up to date with the payment of charges and work with regard to the
association of co-owners;

-that it has not carried out in the Property hereunder work affecting the
outside appearance of the Property or common areas which has not been lawfully
authorised by the meeting of co-owners;

-that it has unlawfully modified the consistency of the Real Property Assets
sold by annexing or making a private use of common areas.

 

22.10Article 20 certificate

 

The Vendor declares that it has today submitted a certificate dated 10 December
2014 as required under Article 20 of the 10 July 1965 Act to the undersigned
civil law notary.

A copy of this document was supplied to the Purchaser in the Information
Package.

The original thereof is annexed to the dated report annexed hereto.

 

Consequently, the Vendor is released from all obligations in this respect
vis-a-vis the property manager.

 

23ORIGIN OF TITLE

 

23.1From FONCIERE URBANE

 

The plot of land of the Property belonged to:

FONCIERE URBANE, a private limited company (Société à Responsabilité Limitée)
with capital of €10,000.00, whose registered office is located at 255 avenue du
Prado- Immeuble le Pulman Prado - Bâtiment C, Marseille 13008 Bouches du Rhône
registered under SIREN number 501 920 722 RCS MARSEILLE,

Having acquired it in the following manner:

 

A / With regards to the plot shown on the land register as Section 811 E 68

From:

SOCIETE DES PETROLES SHELL, a simplified joint stock company (Société par
actions simplifiée) with capital of EUR 640,401,744.00, whose registered office
is located at 307 Rue d'Estienne d'Orves, COLOMBES (92700), registered on the
Trade and Companies Register of Nanterre under SIREN number 780 130 175,

Pursuant to a deed signed before Maître Guillaume REY, civil law notary of
Marseille on 15 February 2008.

This purchase took place against the immediate payment of the purchase price in
cleared funds, said deed contained confirmation of receipt of such payment.

The parties agreed on a price increase clause in the event that the intended use
of the envisaged buildings was modified in the 2 years following purchase
thereof. This clause no longer applies due to the lack of any changes during the
allotted period.

 

59

 

 

Pursuant to this deed, the following clarifications were given (and repeated
word for word herebelow):

 

"PREVIOUS DIVISION

 

The plot of land sold hereunder was part of a larger property registered at the
time as Section E number 7 with a surface area of 1,747m². That property was
divided into two plots of land, i.e. the aforementioned plot 811 E 68 and plot
811 E 69 with a surface area of 175 m², as shown on the land survey document
issued by Mr Paul CHABLIS, expert surveyor of Berre l'Etang number 299.

 

PROPERTY ACCESS

 

It is hereby specified that the property is accessed via the aforementioned plot
811 E 69 which was sold to the City of Marseille within the framework of the
issue of the building permit dated 15 June 1977 as the purchase report dated 25
April 1977 annexed hereto demonstrates. Said report specifies that "the selling
company shall retain use of the land sold until such time as the Authorities
have completed the road enlarging work".

 

The sale of this plot was recorded in a deed of Me Blanc, Me Vial and Me Durand,
civil law notaries, dated 30 March and 26 April 1978 published by the property
registration service of Marseille, 1st office, on 22 May 1978, volume 2411
number 10. According to this deed, the City of Marseille was to have enjoyment
of the plot as from the date of completion of work by the Municipal Authorities.
The Vendor declares that these two deeds have never been amended and that the
enjoyment thereof has not been challenged.

 

For information purposes, a copy of the renewal of the road use authorisation
granted by the City in favour of the Vendor on 1 July 2003 for a one year period
is annexed hereto.

 

These provisions no longer apply due to the sale by L'ETABLISSEMENT PUBLIC
D'AMENAGEMENT EUROMEDITERRANEE to FONCIERE URBANE of the portion of land
required to access said property, as described in more detail herebelow".

 

B/ With regards to the plot shown on the land register as Section 811 E 89

From:

The public institution named L'ETABLISSEMENT PUBLIC D'AMENAGEMENT
EUROMEDITERRANEE, an incorporated government urban industrial and commercial
development undertaking with financial autonomy created under ministerial order
no. 95-1102 of 13 October 1995 whose registered office is located at Les Docks,
10 Place de la Joliette, MARSEILLE (13002), registered under SIREN number 404
132 292,

Pursuant to a deed signed before Me Olivier SANTELLI, civil law notary in
Marseille, on 24 and 26 January 2012,

For the symbolic price of one Euro, given the requirement to build premises for
use as offices.

This price was paid immediately in cleared funds and receipt thereof was given
in said deed.

A copy of the notarised deed of sale was published by the property registration
service of Marseille, 1st office, on 22 February 2012, volume 2012P number 2032.

 

60

 

 

23.2Sale of shares in FONCIERE URBANE

 

Pursuant to a deed signed before Me Hervé SANTELLI, civil law notary in
partnership of Marseille, on 26 July 2012, recorded by the Primary Tax Office of
MARSEILLE, 13005 and 13006, on 10 August 2012, Form 2012/1454,

The aforenamed F PROJET, party hereto, purchased:

 

ONE THOUSAND COMPANY SHARES (1,000) in the aforenamed FONCIERE URBANE, from:

 

a/ BGIMMO, a private limited company with capital of €175,000.00 whose
registered office is located at Le Pullman Prado - Entrée C - 255 Avenue du
Prado, MARSEILLE (13008, Bouches-du-Rhône), registered under SIREN number
488591280 on the Trade and Companies Register of Marseille.

 

b/ FONCIERE OPARA, a private limited company with capital of €235,200.00, whose
registered office is located at 7 Avenue Gabrielle, MARSEILLE (13008,
Bouches-du-Rhône) registered under SIREN number 501919211 on the Trade and
Companies Register of Marseille.

 

One THOUSAND SHARES (1,000) of the aforementioned company FONCIERE URBANE,

Said company shares constitute the entire share capital of said company,
FONCIERE URBANE.

 

The purchase price for this sale was paid immediately in cleared funds and said
deed contains confirmation of receipt thereof.

 

As a result of this share transfer, F PROJET became the sole shareholder of
FONCIERE URBANE.

 

23.3Dissolution of FONCIERE URBANE

 

1/ Pursuant to a resolution of the General Meeting of 11 December 2012, the sole
shareholder of F PROJET decided to dissolve SARL FONCIERE URBANE.

2/ By decision dated 11 December 2012, Mrs Hélène de FONDEVILLE, one of the
managers of FONCIERE URBANE at that time, declared the dissolution of said SARL
FONCIERE URBANE, without liquidation proceedings as from October 2012, in
accordance with paragraph 3 of Article 1844-5 of the French Civil Code.

A copy of this dissolution declaration, recorded by the Tax Collection office of
PERPIGNAN-TET on 12 December 2012, form no. 2012/2 091 Box 53, as well as the
decision of the sole shareholder of F PROJET are annexed to the deed referred to
herebelow, signed before Me Martine AFLALOU, the undersigned civil law notary on
14 May 2013.

 

Said declaration stated, inter alia, that:

- pursuant to paragraph 3 of Article 1844-5 of the French Civil Code, the
company would be dissolved without liquidation, and that at the end of the
objection period set forth in such article, all the assets and liabilities of
SARL FONCIERE URBANE would transfer to F PROJET.

 

61

 

 

- Consequently:

. All the assets and liabilities of SARL FONCIERE URBANE would transfer to F
PROJET at their book value pursuant to the CNC [French Accounting Standards
Commission] notice dated 25 March 2004 (order of 7 June 2004, Official Gazette
of 8 June 2004 page 10115).

. F PROJECT would assume all the rights and obligations of SARL FONCIERE URBANE.

 

A notice of dissolution was published in the official notice gazette "Les
Nouvelles Publications" no. 9717, week 8 to 14 December 2012; an extract from
this gazette containing said dissolution notice is annexed to the deed referred
to herebelow, signed before Me Martine AFLALOU, the aforenamed civil law notary,
on 14 May 2013.

 

The dissolution was recorded by the Trade and Companies Register on 11 February
2013, as the Kbis [company registration] extract annexed to said deed
demonstrates.

 

The lack of objection by the creditors SARL FONCIERE URBANE within a 30 day
period as from publication of the aforementioned notice of dissolution was
confirmed in a certificate dated 25 January 2013 issued by the Registry of the
First Instance Court of Marseille, a copy thereof is also annexed to said deed.

 

Consequently, the transfer of the assets and liabilities became final on 11
January 2013, i.e. 30 days after publication of the aforementioned dissolution
notice.

 

23.4Transfer of all assets and liabilities and confirmation of the transfer of
ownership

 

According to the deed signed before Me Martine AFLALOU, civil law notary in
partnership in MARSEILLE, on 14 May 2013, all the documents referred to above
relating to the transfer of all assets and liabilities of SARL FONCIERE URBANE
to its sole shareholder F PROJET were deposited.

The transfer of ownership of the aforenamed property to F PROJET, following the
dissolution of SARL FONCIERE URBANE, without liquidation, was recorded in such
deed.

An enforceable copy of said deed is being published by the property registration
service of MARSEILLE (1st Office).

 

24PRIOR ORIGIN OF TITLE

 

1/ Plot shown on the land register as Section 811 E 68

Said property belonged to SOCIETE DES PETROLES SHELL having purchased it from:

COMPAGNIE GENERALE DES LEGUMES SECS, whose registered office at that time was
located at 3 and 5 Rue Jobin, MARSEILLE, registered on the Trade and Companies
Register of MARSEILLE under no. 54 B 203,

Pursuant to a deed signed before Me Edmond GIRARD, civil law notary in MARSEILLE
at that time, on 14 September 1971.

This purchase took place for the principal price of FIVE HUNDRED AND FIFTY
THOUSAND FRANCS (550,000 FF), i.e. the equivalent of EIGHTY THREE THOUSAND EIGHT
HUNDRED AND FORTY SIX EURO AND NINETY SIX CENTS (€83,846.96).

This deed contained all the customary declarations.

 

62

 

 

A copy of the notarised deed of sale was published by the mortgage registry of
Marseille, 1st office, on 8 October 1971, Volume 194, No. 15.

 

2/ Plot shown on the land register as Section 811 E 89

Said property belonged to L'ETABLISSEMENT PUBLIC D'AMENAGEMENT EUROMEDITERRANEE
having purchased it from:

The Association of Municipalities named COMMUNAUTE URBAINE MARSEILLE PROVENCE
METROPOLE, a public establishment for cooperation between local authorities,
whose registered office is located at 58 bd Charles Livon, MARSEILLE (13001,
Bouches-du-Rhône), registered under SIREN number 241 300 391,

Pursuant to a deed signed before Me Hervé SANTELLI, civil law notary in
partnership in MARSEILLE, on 26 July and 30 September 2011.

This purchase took place free of charge.

In said deed, the Vendor declared that it was not concerned by any measure
restricting its capacity to freely dispose of the sold PROPERTY.

A notarised deed of sale was published at the mortgage registry of Marseille,
1st office on 18 October 2011, Volume 2011P, no. 7957.

 

It being hereby specified that said property belonged to the COMMUNAUTE URBAINE
MARSEILLE PROVENCE METROPOLE as it formed part of the Municipality’s Public
Estate.

And that the intended use of said property was changed and it was decommissioned
by decision of 5 February 2010, a copy thereof is annexed to the aforementioned
deed signed before Me Hervé SANTELLI, the aforenamed civil law notary, on 26
July and 30 September 2011.

 

25MORTGAGE SITUATION

 

Pursuant to an informal statement issued by the Vendor, which remains valid,
that the sold Property was encumbered with a contractual mortgage registration
at the property registration service of Marseille, first office on 5 June 2013
volume 2013 V number 2143, by virtue of a deed signed before Me Martine
AFLALOU-TAKTAK, the undersigned civil law notary on 14 May 2013, in favour of
the Banque Européenne de Crédit Mutuel, as security for the principal sum of SIX
MILLION EURO (€6,000,000.00) and ONE MILLION TWO HUNDRED THOUSAND EURO
(€1,200,000.00) for incidentals, payable by 31 December 2014 at the latest. Said
registration remaining valid until 31 December 2015.

By letter dated 17 December 2014, the Bank gave its consent to the discharge of
such registration in return for payment of the sum of SIX MILLION ONE HUNDRED
THOUSAND EURO (€6,100,000.00).

A copy of this letter is annexed hereto.

 

(Schedule 14 - Discharge consent)

 

The aforementioned registration discharge shall now be recorded in a deed to be
signed before a civil law notary of the notarial office situated at 65 Avenue
Jules Cantini, Tour Méditerranée, MARSEILLE (13006), simultaneous hereto.

 

63

 

 

26MISCELLANEOUS PROVISIONS

 

26.1Powers for the completion of all formalities

 

The parties, acting in their shared interest, grant all powers necessary to any
managing clerk or deputy managing clerk of the undersigned civil law notary,
acting jointly and solidarity, for the purposes of preparing and signing any
supplementary deeds, modifications or rectifications hereto, so that said deeds
are consistent with all mortgage, cadastral and public record documents.

 

26.2Rights in rem that may encumber the Real Property Assets

 

If upon publication of the sale, the mortgage statement issued following such
formality shows the existence of other registrations, transcripts, prior
registrations or notices encumbering said property for which the Vendor and the
previous owners are responsible, other than those listed in Article 25. MORTGAGE
SITUATION, said Vendor shall be responsible, at its expense, for the discharge
and deletion of the registrations or the deletion of transcripts or
registrations or notices within one month from receiving notification thereof at
its address for service.

In all circumstances, the Purchaser shall receive compensation for the price of
all registration costs.

 

27INTERMEDIARIES’ COMMISSION

Each Party shall pay all sums that may be due to any intermediary that it may
have instructed in respect hereof such that the other Party cannot be held
liable or inconvenienced in this respect.

 

The Parties acknowledge that this deed was brokered via the intermediary of CBRE
AGENCY whose registered office is located at 145-151 rue de Courcelles, PARIS
(75017), whose fees, in the sum of ONE HUNDRED AND TWENTY THOUSAND EURO
(€120,000.00) ex-tax, i.e. ONE HUNDRED AND FORTY FOUR THOUSAND EUROS after Value
Added Tax of 20% has been added (€144,000 all taxes included), shall be paid
directly by the Vendor (not via the accounts of the undersigned civil law
notary), who alone shall be responsible therefor.

 

28Confidentiality

 

Neither Party may make an official announcement (through publication of a press
release or in any other manner) on the existence, content or purpose hereof,
without the prior written authorisation of the other Party.

 

However, either Party may make such an announcement without the consent of the
other Party, insofar as such a publication is required by the law or a
regulation.

 

64

 

 

29LEGAL NOTICE

 

In accordance with Article 32 of French law no 78-17 "Informatique et Libertés"
(French Data Protection Act) of 6 January 1978, as amended, the notarial office
uses computers to carry out notarial tasks, and notably formalities relating to
deeds. For such purposes, the Office records data concerning the parties and
sends the same to certain administrative bodies notably to the appropriate
property registration office and for accounting and tax purposes. For deeds
relating to the transfer of property only, certain information relating to the
property and the price thereof will be recorded in a real estate database for
statistical purposes unless one of the parties expresses their objection
thereto. Either party may exercise their right to access and rectify their
personal data by contacting ADSN: service Correspondant à la Protection des
Données, 95 avenue des Logissons 13107 VENELLES cpd-adsn@notaires.fr,
0820.845.988. For deeds relating to the transfer of property only, certain
information relating to the property and the price, save where one of the
parties expresses their opposition to the same, will be recorded in a real
estate database for statistical purposes.

 

 30AFFIDAVIT

 

The parties assert, subject to the penalties laid down in Article 1837 of the
Tax Code, that this deed expresses the entire price. Moreover, they acknowledge
that the undersigned civil law notary has informed them of the penalties
incurred in the event of misrepresentation.

The undersigned civil law notary asserts that, as far as she is aware, this deed
is not amended or refuted by any secret letter which contains a price increase.

 

31AUTHENTIFICATION OF THE PARTIES’ IDENTITY

 

The undersigned civil law notary certifies and attests that the full identity of
the parties named hereunder, as specified following their names and corporate
names, have been duly proved to her.

And in particular relating to F PROJET, based on an extract from the
certification of incorporation (extrait K bis) of its registration with the
Trade and Companies Register.

And in particular relating to ARC GLOBAL (Luxembourg) Holdings, based on an
extract from the certification of incorporation of its registration with the
Trade and Companies Register.

 

32SCHEDULES

 

The Schedules annexed hereto shall bear a reference number and shall be signed
by the civil law notary.

 

IN WITNESS WHEREOF over seventy (70) pages

 

This deed contains:

 

- references approved:

- blank spaces blacked out:

- entire lines crossed out:

- numbers crossed out:

- words crossed out:

 

Executed and recorded at the place, date, month and year indicated above.

Further to reading hereof, the parties and the undersigned civil law notary
signed this deed of sale.

 

65

